As filed with the Securities and Exchange Commission on April 30, 2012 Registration Nos.333-26341 811-08205 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No. 19 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No.21 [X] FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D (Exact Name of Registrant) FIRST INVESTORS LIFE INSURANCE COMPANY (Name of Depositor) 110 Wall Street, New York, New York 10005 (Address of Depositor's Principal Executive Offices) (212) 858-8200 (Depositor's Telephone Number, including Area Code) Carol E. Springsteen First Investors Life Insurance Company 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copies of all communications to: K&L Gates LLP 1treet, NW Washington, DC20006-1600 Attn: Diane Ambler, Esq. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Post-Effective Amendment to the Registration Statement. It is proposed that this filing will become effective (check the appropriate box): o Immediately upon filing pursuant to paragraph (b) of Rule 485 x On May 1, 2012 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o On (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Units of interest in First Investors Life Variable Annuity Fund D under individual flexible premium deferred variable annuity contracts. THE Tax Tamerâ II An Individual Variable Annuity Contract First Investors Life Variable Annuity Fund D (Separate Account D) First Investors Life Insurance Company 110 Wall Street, New York, New York 10005/(800) 832-7783 This prospectus describes an individual variable annuity contract (the "Contract") offered by First Investors Life Insurance Company (“First Investors Life”, “we”, “us” or “our”). The Contract provides you with the opportunity to accumulate capital, on a tax-deferred basis, for retirement or other long-term purposes and thereafter, if you so elect, receive annuity payments for a lifetime based upon the Contract’s accumulated value. When you invest in a Contract, you allocate your purchase payments (less certain charges) to one or more “Subaccounts” of Separate Account D. Each of these Subaccounts invests in a corresponding “Fund” of the First Investors Life Series Funds (“Life Series Funds”). The amount you accumulate depends upon the performance of the Subaccounts in which you invest. You bear all of the investment risk, which means that you could lose money. New Contracts are not currently being offered for sale.Existing Contractowners may continue to make additional payments under their respective Contract. The Contract requires a minimum initial investment of $5,000. Please read this prospectus and keep it for future reference. It contains important information that you should know before buying a Contract. We filed a Statement of Additional Information (“SAI”), dated May 1, 2012, with the Securities and Exchange Commission (“SEC”). We incorporate the SAI by reference into this prospectus. See the SAI Table of Contents at the end of this prospectus. You can get a free SAI by contacting us at Raritan Plaza 1, Edison, New Jersey 08837 or at the telephone number shown above or by visiting our website www.firstinvestors.com. You can review and copy our documents (including reports and SAIs) at the Public Reference Room of the SEC in Washington, D.C. You can also obtain copies of our documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-0102 or (ii) by electronic request at publicinfo@sec.gov. You can obtain information on the operation of the Public Reference Room, including information about duplicating fee charges, by calling (202) 551-8090. Text-only versions of documents can be viewed online or downloaded from the EDGAR database on the SEC Internet website at http://www.sec.gov. The SEC has not approved or disapproved these securities or passed judgment on the adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only if attached to the current prospectus for the Life Series Funds. The date of this prospectus is May 1, 2012. CONTENTS FEES AND EXPENSES 1 HISTORICAL ACCUMULATION UNIT INFORMATION 3 OVERVIEW OF THE CONTRACT 6 Summary of Risks and Rewards of the Contract 6 How the Contract Works 7 Who We Are and How to Contact Us 7 THE CONTRACT IN DETAIL 11 Application and Purchase Payments 11 Allocation of Purchase Payments to Subaccounts 11 Reallocations Among Subaccounts 11 What Are Our Policies on Frequent Reallocations Among Subaccounts? 11 What Are the Risks to Contractowners of Frequent Reallocations? 12 The Accumulation Period 12 The Annuity Period 16 Your Right to Cancel the Contract 18 FINANCIAL INFORMATION 19 Calculating Values 19 Contract Expenses 19 Federal Tax Information 20 OTHER INFORMATION 24 Voting Rights 24 Processing Transactions 24 Reservation of Rights 25 Contract Years and Anniversaries 25 State Variations 25 Distribution of the Contract 25 Reports 25 Financial Statements 26 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 27 First Investors Life does not guarantee the performance of the Subaccounts. The Contract is not a deposit or obligation of, or guaranteed or endorsed by, any bank or depository institution, nor is it federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Bank or any other agency. The Contract involves risk, including possible loss of the principal amount invested. The Contract may not be available in all states and jurisdictions. This prospectus does not constitute an offering in any state or jurisdiction in which such offering may not lawfully be made. First Investors Life does not authorize any information or representations regarding the Contract other than as described in this prospectus, the attached prospectus or any supplements thereto or in any supplemental sales material we authorize. GLOSSARY OF SPECIAL TERMS Accumulated Value – The value of all the Accumulation Units credited to the Contract. Accumulation Period – The period between the date of issue of a Contract and the Annuity Commencement Date or the death of either the Annuitant or Contractowner. Accumulation Unit – A unit that measures the value of a Contractowner's interest in a Subaccount of Separate Account D before the Annuity Commencement Date. Accumulation Units are established for each Subaccount. The Accumulation Unit value increases or decreases based on the investment performance of the Subaccount’s corresponding Fund. Annuitant – The person whose life is the measure for determining the amount and duration of annuity payments and upon whose death, prior to the Annuity Commencement Date, the death benefit under the Contract becomes payable. Annuity Commencement Date – The date on which we begin making annuity payments. Annuity Unit – A unit that determines the amount of each annuity payment after the first annuity payment. Annuity Units are established for each Subaccount. The Annuity Unit value increases or decreases based on the investment performance of the Subaccount’s corresponding Fund. Annuity Value – The value of the Annuity Units credited to the Contract during the annuity income period following the Annuity Commencement Date. Beneficiary – The person who is designated to receive any benefits under a Contract upon the death of the Annuitant or the Contractowner. Business Day – Any date on which the New York Stock Exchange (“NYSE”) is open for regular trading. Each Business Day ends as of the close of regular trading on the NYSE (normally 4:00 P.M., Eastern Time). The NYSE is closed most national holidays and Good Friday. Contract – An individual variable annuity contract offered by this prospectus. Contractowner – The person or entity with legal rights of ownership of the Contract. Fixed Annuity Payment – Annuity payments that remain fixed as to dollar amount and guaranteed throughout the annuity income period. General Account – All assets of First Investors Life other than those allocated to Separate Account D and other segregated investment accounts of First Investors Life. Good Order – Notice from someone authorized to initiate a transaction under a Contract, received in a format satisfactory to us at our Administrative Office or other office we may designate (“Administrative Office”), that contains all information required by us to process the transaction. Internal Revenue Code – The Internal Revenue Code of 1986, as amended. Joint Annuitant – The designated second person under a joint and survivor life annuity. Net Accumulated Value – The accumulated value less any applicable premium taxes not previously deducted. Purchase Payment – A payment made initially to purchase a Contract or as an additional contribution to a Contract (less any charges). Separate Account D – The segregated investment account entitled "First Investors Life Variable Annuity Fund D," established by First Investors Life pursuant to applicable law and registered as a unit investment trust under the 1940 Act. Subaccount – A segregated investment subaccount under Separate Account D that corresponds to a Fund of the Life Series Funds. The assets of a Subaccount are invested in shares of the corresponding Fund of the Life Series Funds. Valuation Period – The period beginning at the end of any Business Day and extending to the end of the next Business Day. Variable Annuity Payment – Annuity payments that vary in dollar amount, in accordance with the net investment experience of the Subaccounts, throughout the annuity income period. We (and Our) – First Investors Life. You (and Your) – An actual or prospective Contractowner who is reading the prospectus. FEES AND EXPENSES The following tables below show the fees and expenses that you will incur when you buy, own and surrender a Contract. The first table describes the fees and expenses that you will pay at the time that you surrender the Contract. State premium taxes may also be deducted. Contractowner Transaction Expenses Maximum Contingent Deferred Sales Charge (as a percentage of purchase payment) 7.00%* The next table describes the fees and expenses that you will pay periodically during the time you own the Contract, not including Fund fees and expenses. Annual Contract Maintenance Charge $30.00** Separate Account Expenses (as a percentage of average daily account value) Mortality and Expense Risk Charge 1.25% Administrative Charge 0.15% Total Separate Account Annual Expenses 1.40% * The maximum contingent deferred sales charge (“CDSC”) is a percentage of the value of the Accumulation Units surrendered (not to exceed the aggregate amount of the purchase payments made for the Accumulation Units). The charge decreases one percentage point each year so that there is no charge after seven years. Each year you may withdraw (“surrender”) up to 10% of total purchase payments without a CDSC. For purposes of computing the CDSC, Accumulation Units are considered to be in the order in which they were purchased (i.e., first-in, first-out). For more information concerning CDSCs, see “Financial Information: Contract Charges.” ** We may deduct an Annual Contract Maintenance Charge of $30 from the Accumulated Value, except that this charge will not exceed 2% of the Accumulated Value. For more complete descriptions of the various charges and expenses shown, please refer to “FINANCIAL INFORMATION: Contract Expenses – Sales Charge, Mortality and Expense Charge, and Other Charges.” 1 The next table shows the minimum and maximum total annual fund operating expenses of the underlying Funds as of December 31, 2011. These expenses may be higher or lower in the future. More detail concerning each Fund’s fees and expenses is contained in the attached prospectus for the Life Series Funds. Total Annual Fund Operating Expenses (expenses that are deducted from Fund assets, including management fees and other expenses) Minimum Maximum Gross Annual Fund Operating Expenses 0.81% 0.99% The following examples are intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Contractowner transaction expenses, contract fees, separate account annual expenses and fees and expenses of the Funds. The examples assume that you invest $10,000 in the Contract for the time periods indicated. The examples also assume that your investment has a 5% return each year and assumes the maximum fees and expenses of any of the Funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: If you surrender your Contract at the end of the applicable time period: 1 year 3 years 5 years 10 years Maximum Cost $812 $1,195 $1,605 $3,026 Minimum Cost $794 $1,141 $1,515 $2,844 If you annuitize or do not surrender your Contract at the end of the applicable time period: 1 year 3 years 5 years 10 years Maximum Cost $272 $835 $1,425 $3,026 Minimum Cost $254 $781 $1,335 $2,844 You should not consider the expenses in the examples as a representation of past or future expenses.Actual expenses in future years may be more or less than those shown. 2 HISTORICAL ACCUMULATION UNIT INFORMATION This table shows the Accumulation Unit Values and the number of Accumulation Units outstanding for each Subaccount of Separate Account D for the last 11 fiscal years (or the life of the Subaccount, if less). Subaccount At Accumulation Unit Value($) Number of Accumulation Units Cash Management Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 11.605 11.583 11.484 11.404 11.520 11.855 12.231 12.305 12.155 11.986 11.819 332,125.9 377,631.8 273,465.6 212,274.9 182,436.9 179,952.7 419,696.9 387,524.7 295,019.5 315,969.1 285,367.8 Discovery Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 10.040 7.217 9.909 11.020 11.425 13.802 14.511 9.551 12.316 15.372 15.498 1,459,558.0 1,453,514.7 1,434,438.5 1,559,703.6 1,602,057.1 1,539,299.1 1,470,235.1 1,342,859.8 1,236,939.8 1,123,118.1 998,176.7 Government Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 12.736 13.538 13.774 14.074 14.231 14.566 15.304 16.138 16.594 17.152 17.828 292,874.8 529,841.0 489,077.0 446,616.8 423,320.3 412,318.5 423,999.0 499,666.1 567,683.8 553,778.5 479,192.2 3 Subaccount At Accumulation Unit Value($) Number of Accumulation Units Growth & Income Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 13.640 10.459 13.323 14.553 15.384 17.347 17.445 11.144 14.071 16.121 16.273 2,880,189.3 2,797,102.1 2,874,051.6 3,133,081.3 3,267,539.8 3,072,316.6 2,877,684.1 2,534,998.1 2,296,370.9 2,062,298.5 2,662,168.9 High Yield Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 9.644 9.724 12.095 13.112 12.983 14.053 14.004 10.238 13.645 15.300 15.941 490,536.2 524,861.1 732,045.8 910,873.7 1,024,902.7 934,664.5 923,744.6 813,100.0 785,633.3 778,182.4 758,561.5 International Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 10.290 8.277 10.817 12.221 13.162 16.585 19.787 11.338 13.779 15.415 15.298 1,158,118.6 1,047,768.6 916,579.2 945,200.8 995,314.7 1,036,656.6 1,123,247.2 1,086,573.5 1,008,691.8 917,967.4 830,036.7 Investment Grade Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 12.284 13.065 13.992 14.354 14.340 14.705 15.301 13.338 15.906 17.138 17.952 478,064.7 656,050.6 759,688.4 851,487.9 939,840.5 932,498.5 971,614.9 923,412.9 934,645.4 901,369.6 849,513.2 4 OVERVIEW Subaccount At Accumulation Unit Value($) Number of Accumulation Units Select Growth Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 8.434 5.980 7.532 7.863 8.184 8.834 9.705 5.601 6.070 7.249 7.524 238,609.9 276,598.2 304,359.5 366,979.1 336,453.7 308,149.5 294,571.4 323,469.9 325,124.3 346,985.4 364,174.2 Target Maturity 2015 Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 12.206 14.849 15.117 16.169 16.645 16.718 18.084 20.429 19.697 21.090 22.282 172,736.6 324,635.3 461,195.6 706,356.6 983,569.0 1,094,052.0 1,114,713.0 1,067,133.3 1,046,962.1 941,107.0 815,875.1 Value Subaccount December 31, 2001 December 31, 2002 December 31, 2003 December 31, 2004 December 31, 2005 December 31, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 31, 2011 11.561 8.938 11.245 12.905 13.500 16.165 15.835 11.023 13.156 14.831 14.849 1,255,426.2 1,106,285.2 1,149,990.3 1,440,858.6 1,817,591.4 1,857,833.2 1,837,258.7 1,582,798.2 1,450,573.2 1,333,605.4 1,201,943.0 55 5 5 OVERVIEW OF THE CONTRACT This overview highlights some basic information about the Contract offered by First Investors Life in this prospectus. Separate Account D (“Tax Tamer II”) Contracts are sold with a contingent deferred sales charge. You will find more information about the Contract in “The Contract in Detail” section of this prospectus. SUMMARY OF RISKS AND REWARDS OF THE CONTRACT The benefits of the Contract are, among other things: nThere are ten Subaccounts available under the Contract, each with different investment objectives, policies and risks allowing for investment diversification. Each Subaccount invests in a corresponding Fund of the Life Series Funds. nYou defer payment of income taxes on any gains until you withdraw your money through withdrawals or one of our annuity pay-out options. This gives your money the potential to grow faster. nYou can also reallocate your accumulated assets among the Subaccounts, as your circumstances change, without incurring current income taxes. nMoreover, there are no income or contribution limits – such as those that exist on individual retirement accounts (“IRAs”) or 401(k)s – that restrict the amount that you can invest. You control how much you invest for your retirement and when and how often you wish to add to your Contract. nWe guarantee a minimum death benefit which protects your principal from market declines if you die. nYou can receive an annuity pay-out providing a stream of income to suit your needs for the rest of your life. There are several risk factors that you should consider: nYou bear all of the investment risk of the Subaccounts you select, which means you could lose money. nAn investment in a Contract is not a direct investment in a mutual fund. There are additional charges for the death benefit and other features of the Contract that are not associated with a mutual fund. nBecause a 10% federal tax penalty is generally imposed on the taxable portion of withdrawals prior to age 59½, you should not invest in the Contract if you have short-term investment objectives which would require you to liquidate all or a portion of the Contract prior to reaching age 59½. nA minimum holding period is often necessary before the tax benefits of tax deferral are likely to outweigh the often higher fees imposed on variable annuities relative to alternative investments. nA tax-deferred accrual feature is already provided by any tax-qualified arrangement such as an IRA. Therefore, you should have reasons other than tax deferral, such as the additional benefits, for purchasing a Contract within an IRA or other arrangement that receives tax deferral through the Internal Revenue Code. nA partial withdrawal or total surrender of a Contract is taxed as ordinary income to the extent that the Accumulated Value exceeds your principal contribution to the Contract (i.e., on an “income first” basis). nThe death benefit paid to a Beneficiary of the Contract is taxed as ordinary income to the Beneficiary at the Beneficiary’s tax rate to the extent that the death benefit exceeds the Contractowner’s principal contribution to the Contract. Thus, if your primary objective is to pass wealth on to your heirs, a life insurance policy may be more appropriate for you. The amount of the death benefit on a life insurance policy passes income tax free to the Beneficiary; an annuity death benefit does not. 6 HOW THE CONTRACT WORKS The Contract has two phases: an Accumulation Period and an annuity income period. During the Accumulation Period, earnings on your investment accumulate on a tax-deferred basis. The annuity income period begins when you convert from the Accumulation Period by agreeing that the Annuitant will start receiving regular annuity payments after the Accumulated Value has been applied to one of the annuity options in accordance with the annuity rates in the Contract. You can select one of several annuity income payment options. The Contract is a “variable” annuity because your Accumulated Value during the Accumulation Period and the amount of your variable annuity payments during the annuity income phase fluctuate based on the performance of the Funds underlying the Subaccounts you have selected. As a result, the Accumulated Value in your Contract and your variable annuity payments may increase or decrease. You are permitted to allocate your purchase payments in up to 5 of 10 available Subaccounts we offer under the Contract, as long as each allocation is at least 10%. Subject to certain limitations, you may reallocate your Accumulated Value or Annuity Value. The Contract provides a guaranteed death benefit that is payable to a Beneficiary when the Contractowner or Annuitant dies during the Accumulation Period.Generally, the terms of your Contract guarantee that the Beneficiary will receive upon the death of the Annuitant the greater of (i) the total purchase payments reduced proportionally by any withdrawals, (ii) the Accumulated Value, or (iii) the Accumulated Value on the immediately preceding specified Contract anniversary date (these anniversary dates occur every 7 years after you purchase your Contract) plus any additional purchase payments and reduced proportionally by any subsequent withdrawals. Upon the death of the Contractowner, we pay only the Accumulated Value to the Beneficiary. For Contracts purchased prior to May 1, 2004 and in some jurisdictions, the death benefit is reduced by the amount of any withdrawals and is payable upon the death of either the original Contractowner or Annuitant. Please ask your registered representative about the death benefit applicable to your Contract. We pay the death benefit when we receive both proof of death and appropriate instructions for payment. You may withdraw a portion or all of the Accumulated Value during the Accumulation Period. WHO WE ARE AND HOW TO CONTACT US First Investors Life First Investors Life Insurance Company, with its home office at 110 Wall Street, New York, New York 10005, is a stock life insurance company incorporated under the laws of the State of New York in 1962. We write life insurance and annuities. First Investors Life is part of First Investors Consolidated Corporation ("FICC"), a holding company, which owns all of the voting common stock of First Investors Life. Other affiliates of First Investors Life include: First Investors Corporation ("FIC"), the distributor of the Contracts; First Investors Management Company, Inc. (“FIMCO”), the investment adviser of the Life Series Funds; and Administrative Data Management Corp., the transfer agent for the Life Series Funds.The Independent Order of Foresters controls FICC and, therefore, controls First Investors Life and the other companies that are owned by FICC. For information or service concerning a Contract, you can contact us in writing at our Administrative Office located at Raritan Plaza 1, Edison, New Jersey 08837. You can also call us at 1-800-832-7783 between the hours of 9:00 A.M. and 6:00 P.M., Eastern Time, or fax us at 732-855-5935. You can also contact us through our Website at www.firstinvestors.com. You should send any purchase payments, notices, elections, or requests that you make, 7 as well as any other documentation that we require for any purpose in connection with your Policy, to our Administrative Office. No such payment, notice, election, request or documentation will be treated as having been “received” by us until we have received it, as well as any related items that we require, all in complete and good order (i.e., in form and substance acceptable to us) at our Administrative Office. To meet our requirements for processing transactions, we may require that you use our forms. We will notify you and provide you with an address if we designate another office for receipt of information, payments and documents. Separate Account D First Investors Life Variable Annuity Fund D (“Separate Account D”) was established on April 8, 1997 under New York Insurance Law. Separate Account D (the “Separate Account”) is registered with the Securities and Exchange Commission (“SEC”) as a unit investment trust under the Investment Company Act of 1940, as amended (“1940 Act”). We segregate the assets of the Separate Account from our other assets in our General Account. These assets fall into two categories: (1) assets equal to our reserves and other liabilities under the Contract and (2) additional assets derived from expenses that we charge to the Separate Account. The assets equal to our reserves and liabilities support the Contract. We cannot use these assets to satisfy any of our other obligations. The assets we derive from Contract charges do not support the Contract, and we can transfer these assets in cash to our General Account. Before making a transfer, we will consider any possible adverse impact that the transfer may have on the Separate Account.We credit to, or charge against, the Subaccounts of the Separate Account realized and unrealized income, gains and losses without regard to our other income, gains and losses. The obligations under the Contract are our obligations. Each Subaccount invests its assets in a corresponding Fund of the Life Series Funds at net asset value. Therefore, we own the shares of the underlying Funds, not you. The value of your investment in a Subaccount is determined by the value of the underlying Fund. Each Subaccount reinvests any distribution received from a Fund in the distributing Fund at net asset value. So, none of the Subaccounts make cash distributions to Contractowners. Each Subaccount may make deductions for charges and expenses by redeeming the number of equivalent Fund shares at net asset value. The Life Series Funds The Life Series Funds is an open-end management investment company registered with the SEC under the 1940 Act. The Life Series Funds consist of 10 separate series (“Funds”), all of which are available to Contractowners of Separate Account D. Each of the Funds currently offers its shares only through the purchase of a Contract or another variable life or variable annuity contract issued by First Investors Life. Each of the Funds reserves the right to offer its shares to other separateaccountsordirectly to us. Although some of the Funds have similar names, the same portfolio manager and the same investment objectives as other publicly available mutual funds, they are separate and distinct from these mutual funds. The Funds will have different portfolio holdings and fees so their performances will vary from the other mutual funds. FIMCO, the investment adviser of the Life Series Funds, is a New York Corporation located at 110 Wall Street, New York, New York 10005. FIMCO and the Life Series Funds have retained the Smith Asset Management Group, L.P., 100 Crescent Court – Suite 1150, Dallas, Texas 75201 to serve as subadviser of the Select Growth Fund, Paradigm Capital Management, Inc., Nine Elk Street, Albany, New York 12207 to serve as 8 the subadvisor of the Discovery Fund, Vontobel Asset Management Inc., 1540 Broadway, New York, New York 10036 to serve as the subadviser of the International Fund, and Muzinich & Co., Inc., 450 Park Avenue, New York, NY 10022 to serve as subadviser for the High Yield Fund.See the Life Series Funds prospectus for more information about the investment adviser and subadvisers. The following table includes each available Fund’s investment objective. There is no assurance that any of the Funds will achieve its stated objective(s). There is a Subaccount with the same name as its corresponding underlying Fund. The degree of investment risk you assume will depend on the Subaccounts you select. You should consider your allocation carefully. The investment objectives, principalinvestment strategies, principal risks and management of the Funds are described in the attached Life Series Funds prospectus, which you should read carefully before investing. 9 Fund Investment Objective Cash Management Fund High rate of current income consistent with the preservation of capital and maintenance of liquidity. Discovery Fund Long-term growth of capital. Government Fund Significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund Long-term growth of capital and current income. High Yield Fund High current income. International Fund Long-term capital growth. Investment Grade Fund A maximum level of income consistent with investment in investment grade debt securities. Select Growth Fund Long-term growth of capital. Target Maturity 2015 Fund A predictable compounded investment return for those who hold their Fund shares until the Fund’s maturity, consistent with preservation of capital. Value Fund Total return. 10 THE CONTRACT IN DETAIL APPLICATION AND PURCHASE PAYMENTS We will process your application on the day we receive it at our Administrative Office in good order. If your application is incomplete or incorrect, we have five business days to complete it and process the transaction. Otherwise, we will return the purchase payment to you at the end of the five-day period. However, we can try to reach you to explain the reasons for the delay in crediting the money and get your consent to keep the money until the problem is resolved. Your initial purchase payment must be at least $5,000 for the Contract. You may make additional purchase payments under the Contract of at least $200 each at any time after Contract issuance. We will not accept a purchase of a Tax Tamer II Contract with the proceeds from a surrender of one of our other variable annuities. Your purchase payments buy Accumulation Units of the Subaccounts and not shares of the Funds in which the Subaccounts invest. We allocate purchase payments to the appropriate Subaccount(s) based on the next computed value of an Accumulation Unit following receipt at our Administrative Office in good order. We value Accumulation Units at the end of each Business Day (generally 4:00 P.M., Eastern Time). If we receive a purchase payment prior to the end of a Business Day in a manner meeting our requirements, we will process the payment based upon that day’s Accumulation Unit values. If we receive a payment after the end of the Business Day, we will process the payment based upon the next Business Day’s Accumulation Unit values. ALLOCATION OF PURCHASE PAYMENTS TO SUBACCOUNTS When you purchase a Contract you may select a percentage allocation among up to 5 of the 10 Subaccounts. You may not allocate less than 10% of a purchase payment to any Subaccount. We reserve the right to adjust your allocation to eliminate fractional percentages. REALLOCATIONS AMONG SUBACCOUNTS You may subsequently reallocate the Accumulated Value of your Contract among the Subaccounts, provided that you invest in no more than 5 at any one time and no less than 10% of the aggregate Annuity Unit value is in each of your Subaccounts. A request to reallocate must be made on our Subaccount reallocation form. If we receive a written reallocation request in our Administrative Office before the end of a Business Day (generally 4:00 P.M., Eastern Time), we will process it based upon that day’s Accumulation Unit values. If we receive it after the end of a Business Day, we will process it at the next Business Day’s Accumulation Unit values. All subsequent purchase payments will be allocated according to your then-existing percentage allocations, unless you request a different allocation for that payment. We will not automatically rebalance your Contract value to your designated percentage allocations. Unless you request a reallocation to maintain your allocations, you may end up with an allocation which has more or less risk than you intended. WHAT ARE OUR POLICIES ON FREQUENT REALLOCATIONS AMONG SUBACCOUNTS? The Contract is designed for long-term investment purposes. It is not intended to provide a vehicle for frequent trading or market timing. As described in the Life Series Funds prospectus, the Board of Trustees of the Life Series Funds has adopted policies and procedures to reject, without any prior notice, any purchase or exchange transaction if the Funds believe that the transaction is part of a market timing strategy. 11 In order to protect Contractowners and to comply with the underlying Funds’ policies, it is our policy to reject any reallocation request, without any prior notice, that appears to be part of a market timing strategy based upon the holding period of the investment, the amount of the investment being exchanged, and the Subaccounts involved. This policy applies uniformly to Contractowners. In order to enforce our policy against market timing, we monitor reallocation requests using criteria such as (a) the number of reallocation transactions that occur within a specified period of time and (b) the dollar amount of reallocations that occur within a specified period of time. Moreover, we will only accept a transaction request that is in writing. We will not accept transaction requests by any electronic means including, but not limited to, telephonic, facsimile or e-mail requests. We cannot guarantee that our monitoring efforts will be effective in identifying or preventing all market timing or frequent trading activity in the Subaccounts. WHAT ARE THE RISKS TO CONTRACTOWNERS OF FREQUENT REALLOCATIONS? To the extent that our policies are not successful in detecting and preventing frequent trading in the Subaccounts, frequent trading may: (a) interfere with the efficient management of the underlyingFunds by, among other things, causing the underlying Funds to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Funds, particularly for long-term shareholders who do not engage in frequent trading. These risks may in turn adversely affect Contractowners who invest in the Funds through our Subaccounts. In the case of the Subaccounts that invest indirectly in high yield bonds and small cap stocks, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that these securities may trade infrequently and therefore their prices may be slow to react to information. This could cause dilution in the value of the shares held by other shareholders. In the case of the Subaccounts that invest indirectly in foreign securities, the risks of frequent trading include the risk of time zone arbitrage. Time zone arbitrage occurs when shareholders attempt to take advantage of the fact that the valuation of foreign securities held by a Fund may not reflect information or eventsthat have occurred after the close of the foreign markets on which such securities principally trade but before the close of the NYSE. This could cause dilution in the value of the shares held by other shareholders. THE ACCUMULATION PERIOD CREDITING ACCUMULATION UNITS During the Accumulation Period, we credit purchase payments to your Contract in the form of Accumulation Units for each of your selected Subaccounts. We determine the number of Accumulation Units that we credit to a Contractowner for the Subaccounts by dividing (a) the purchase payment (less any charges) by (b) the value of an Accumulation Unit for the Subaccount on the Business Day the payment is received in our Administrative Office. The Value of Your Contract Your Accumulated Value fluctuates with the value of the assets of the Subaccounts less expenses and certain charges. There is no assurance that your Accumulated Value will equal or exceed purchase payments. We determine the value for the amount you have in each Subaccount by multiplying (a) the total number of Accumulation Units in a Subaccount by (b) the value of an Accumulation Unit for the Subaccount for the Valuation Period. We then add the amount attributable to each Subaccount to arrive at your Accumulated Value. 12 Death During the Accumulation Period If the Annuitant dies prior to the Annuity Commencement Date, we pay a death benefit to the Beneficiary you have designated. We generally make this payment within seven days of receiving in good order (a) a death certificate or similar proof of the death of the Annuitant or Owner (“Due Proof of Death”) and (b) a claimant’s statement form that includes payment instructions with the Beneficiary’s election to receive payment in either a single sum settlement or an annuity option. We will pay the death benefit: (a) in a single sum; (b) by applying it to one of the annuity options; or (c) as we otherwise permit. The decision on how we pay is at your election before the Annuitant’s death and the Beneficiary's election after the Annuitant's death. We determine the Accumulated Value for the death benefit as of the next computed value of the Accumulation Units following our receipt at our Administrative Office of Due Proof of Death in good order. Generally, upon the death of the Annuitant, we pay the Beneficiary the greatest of (a) the total purchase payments reduced proportionally by any partial withdrawals; (b) the Accumulated Value; or (c) the Accumulated Value on the immediately preceding specified Contract anniversary, increased by any additional purchase payments and decreased proportionally by any partial withdrawals since that anniversary. We calculate the proportional reduction in your total purchase payments in two steps. First, we calculate the percentage that your withdrawal represents of your Accumulated Value. Then we reduce your Accumulated Value, Purchase Payments and Specified Contract Anniversary Accumulated Value by that percentage. The specified Contract anniversary is every seventh Contract anniversary (i.e., 7th, 14th, 21st, etc.). Upon the death of the Contractowner, we pay only the Accumulation Value to the Beneficiary. For Contracts purchased prior to May 1, 2004 and in some jurisdictions, the death benefit is reduced by the amount of any withdrawals and is payable upon the death of the Annuitant or original Contractowner. Please ask your registered representative about the death benefit applicable to your Contract. If ownership changes after the Contract is issued, then upon the death of the last Contractowner, we pay only the Accumulated Value to the Beneficiary. 13 The following example demonstrates how the death benefit payable with the proportional reductions for withdrawals is determined for a Contract. Death Benefit Example Death Benefit Issue Date Your Initial Purchase Payment and Death Benefit is: End of First Contract Year Assume your Accumulated Value grows to: Your Death Benefit is the greater of your Purchase Payment ($100,000) or your Accumulated Value ($104,340) and is equal to: Seventh Contract Anniversary (Specified Contract Anniversary) Assume your Accumulated Value grows to: Your Death Benefit is the greater of your Purchase Payment($100,000) or your Accumulated Value ($132,023) and is equal to: End of Ninth Contract Year Assume your Accumulated Value declines to: Your Death Benefit is the greatest of your Purchase Payment ($100,000), your Accumulated Value ($70,713) or the Accumulated Value on the last Specified Contract Anniversary ($132,023) and is equal to: End of Tenth Contract Year Assume your Accumulated Value grows to: You then decide to withdraw: The proportion your withdrawal represents of the Accumulated Value is the withdrawal amount ($25,000) divided by the Accumulated Value ($71,643) which is: 34.90% Your Accumulated Value, Purchase Payment(s) and Specified Contract Anniversary Accumulated Value are all reduced by 34.90%. Thus, after the withdrawal: Your Accumulated Value is: Your Purchase Payment is: Your Specified Contract Anniversary Accumulated Value is: Your Death Benefit is equal to the greatest of these amounts: End of Eleventh Contract Year Assume your Accumulated Value grows to: Your Death Benefit is equal to the greatest of your Purchase Payment ($65,105), your Accumulated Value ($51,483) or the Accumulated Value on the last Specified Contract Anniversary ($85,953): This example assumes that withdrawals are taken after the seventh Contract year and does not account for any tax consequences. 14 Special Requirements for Payment of Death Benefit If the Contractowner dies before we have distributed the entire interest in the Contract, we must distribute the value of the Contract to the Beneficiary as provided below. Otherwise, the Contract will not qualify as an annuity under Section 72 of the IRS Code. If the Contractowner dies prior to the Annuity Commencement Date, the entire interest in the Contract must be distributed to the Beneficiary (a) within five years, or (b) beginning within one year of death, under an annuity option that provides that we will make annuity payments over a period not longer than the life or life expectancy of the Beneficiary. For Contracts purchased after May 1, 2004, if there are joint Contractowners, we will pay the Accumulated Value when the first Contractowner dies. Upon the death of any joint Contractowner, the surviving joint Contractowner will be considered the primary Beneficiary. Any designated Beneficiary will be treated as a contingent Beneficiary, unless you instruct us otherwise. If the Contract is payable to (or for the benefit of) the Contractowner's surviving spouse, we need not make any distribution. The surviving spouse may continue the Contract as the new Contractowner. If the Contractowner is also the Annuitant, the spouse has the right to become the Annuitant under the Contract. Likewise, if the Annuitant dies and the Contractowner is not a natural person, the Annuitant's surviving spouse has the right to become the Contractowner and the Annuitant. If the Beneficiary wishes to take the death benefit as an annuity payout, then the Beneficiary must make such election and payments must begin within 60 days of the death. This is necessary to receive tax treatment of annuity payments rather than the death benefit being treated for tax purposes as a lump sum distribution in the year of the death. Partial Withdrawals and Full Surrenders During the Accumulation Period You may make a partial withdrawal or full surrender of your Contract at any time during the Accumulation Period if we receive your request in good order on our form. You will be entitled to receive the Net Accumulated Value of the Contract, or in the case of a partial withdrawal the portion withdrawn, less (a) any applicable Contingent Deferred Sales Charge (“CDSC”), and (b) the Contract maintenance charge. Your request is effective on the date it is received in writing on our form in good order at our Administrative Office and your Accumulated Value less the requested amount will be determined based on the next computed value of Accumulation Units. We may defer payment of the amount of a withdrawal or surrender for a period of not more than seven days. We may also delay payment for the following reasons: nwe are unable to determine the amount of the payment because the NYSE is closed for trading or the SEC determines that a state of emergency exists, or; nfor such other periods as the SEC may by order permit for the protection of security holders. In the case of a partial withdrawal, unless you direct us otherwise, the amount you request will be deducted from your Subaccounts on a pro rata basis in the proportions to which their values bear to the Accumulated Value of your Contract. The amount remaining must be at least equal to our minimum balance requirement (currently $5,000). If you have less than $5,000 left in your Contract after a partial withdrawal, we have the right to cancel the Contract and pay you the balance of the proceeds. This is an involuntary surrender, and is subject to any applicable Contract charges, CDSC, and annuity taxes. On a non-cumulative basis, you may make partial withdrawals from the Contract during any Contract Year up to the annual 15 withdrawal privilege amount of 10% of purchase payments without incurring a CDSC. For information concerning CDSCs, see “Financial Information: Contract Charges.” THE ANNUITY PERIOD Annuity Commencement Date Annuity payments begin on the Annuity Commencement Date you select when you buy the Contract. You may elect in writing to advance or defer the Annuity Commencement Date, not later than 30 days before the Annuity Commencement Date. We will commence annuity payments on the first of the calendar month after the Annuitant’s 90th birthday, unless you select an earlier date. If the Net Accumulated Value on the Annuity Commencement Date is less than $2,000, we may pay such value in one sum in lieu of annuity payments. If the net Accumulated Value is $2,000 or more, but the Variable Annuity Payments are estimated to be less than $20, we may change the frequency of annuity payments to intervals that will result in payments of at least $20. Annuity Options From the annuity options described below, you may elect to have the Net Accumulated Value applied at the Annuity Commencement Date to provide Fixed Annuity Payments, Variable Annuity Payments, or a combination thereof. You must make these elections in writing to us at our Administrative Office at least 30 days before the Annuity Commencement Date. In the absence of your election, we make Variable Annuity Payments, beginning on the Annuity Commencement Date under annuity option 3. Option 3 is the basic annuity, a Life Annuity with 120 Monthly Payments Guaranteed. After the Annuity Commencement Date, we allow no redemptions or changes among annuity payment options. The material factors that determine the level of your annuity benefits are: nyour Accumulated Value before the Annuity Commencement Date; nthe annuity option you select; nthe frequency and duration of annuity payments; nthe sex and adjusted age (as defined in the Contract) of the Annuitant and any Joint Annuitant at the Annuity Commencement Date; and nin the case of a Variable Annuity Payment, the investment performance of the Subaccounts you select. We apply the Accumulated Value on the Annuity Commencement Date, based on the annuity rates in your Contract, or more favorable rates we may offer, reduced by any applicable premium taxes not previously deducted. You are then credited with a number of Annuity Units which remains the same for the payment period. The Contract provides for the six annuity options described below: Option 1–Life Annuity. An annuity payable monthly during the lifetime of the Annuitant, ceasing with the last payment due before the death of the Annuitant. If you elect this option, annuity payments terminate automatically and immediately on the death of the Annuitant without regard to the number or total amount of payments received. Option 2a–Joint and Survivor Life Annuity. An annuity payable monthly during the joint lifetime of the Annuitant and the Joint Annuitant and continuing thereafter during the lifetime of the survivor, ceasing with the last payment due before the death of the survivor. Option 2b–Joint and Two-Thirds to Survivor Life Annuity. An annuity payable monthly during the joint lifetime of the Annuitant and the Joint Annuitant and continuing thereafter during the lifetime of the survivor at an amount equal to two-thirds of the joint annuity payment, ceasing with the 16 last payment due before the death of the survivor. Option 2c–Joint and One-Half to Survivor Life Annuity. An annuity payable monthly during the joint lifetime of the Annuitant and the Joint Annuitant and continuing thereafter during the lifetime of the survivor at an amount equal to one-half of the joint annuity payment, ceasing with the last payment due before the death of the survivor. Under annuity options 2a, 2b and 2c, annuity payments terminate automatically and immediately on the deaths of both the Annuitant and the Joint Annuitant without regard to the number or total amount of payments received. Option 3–Life Annuity with 60, 120 or 240 Monthly Payments Guaranteed. An annuity payable monthly during the lifetime of the Annuitant, with the guarantee that if, at his or her death, payments have been made for less than 60, 120 or 240 monthly periods, as elected, we will continue to pay to the Beneficiary any guaranteed payments during the remainder of the selected period and, if the Beneficiary dies after the Annuitant, we will pay the Beneficiary’s estate the present value of the remainder of the guaranteed payments. The present value of the remaining payments is the discounted (or reduced) amount which would produce the total of the remaining payments assuming that the discounted amount grew at the effective annual interest return assumed in the annuity tables of the Contract. The Beneficiary may also, at any time he or she is receiving guaranteed payments, elect to have us pay him or her the present value of the remaining guaranteed payments in a lump sum. Option 4–Unit Refund Life Annuity. An annuity payable monthly during the lifetime of the Annuitant, terminating with the last payment due before the death of the Annuitant. We make an additional annuity payment to the Beneficiary equal to the following: We take the Annuity Unit value of the Subaccount(s) as of the date that we receive Due Proof of Death in writing at our Administrative Office. We multiply that value by the excess, if any, of (a) over (b). For this purpose, (a) is (i) the net Accumulated Value we allocate to each Subaccount and apply under the option at the Annuity Commencement Date, divided by (ii) the corresponding Annuity Unit value as of the Annuity Commencement Date, and (b) is the product of (i) the number of Annuity Units applicable under the Subaccount represented by each annuity payment and (ii) the number of annuity payments made. (For an illustration of this calculation, see Appendix II, Example A, in the SAI.) Assumed Investment Return We use a 3.5% assumed investment return to determine the amount of each Variable Annuity Payment. The first Variable Annuity Payment is based on the assumed investment return. Subsequent Variable Annuity Payments fluctuate based on the investment performance of the Subaccounts you have chosen as compared to the assumed investment return. As a result, if the actual net investment return of the Subaccounts equals 3.5%, the Variable Annuity Payments will be level. If the actual net investment return of the Subaccounts is greater than 3.5%, subsequent Variable Annuity Payments will be higher than the initial payment. If it is less than 3.5%, subsequent Variable Annuity Payments will be lower. Death of Contractowner During Annuity Period If the death of the Contractowner occurs on or after the Annuity Commencement Date, we will distribute the entire interest in the Contract at least as rapidly as under the annuity option in effect on the date of death. Death of Annuitant During Annuity Period On receipt of Due Proof of Death of the Annuitant after annuity payments have begun under an annuity option, we make any remaining payments under the option to the Beneficiary as provided by the option. Unless otherwise provided in the Beneficiary designation, if no Beneficiary survives the 17 Annuitant, the proceeds will be paid in one lump sum to the Contractowner, if living; otherwise, to the Contractowner’s estate. YOUR RIGHT TO CANCEL THE CONTRACT You may elect to cancel your Contract (a) within ten days from the date your Contract is delivered to you or (b) longer as applicable state law requires. We will cancel the Contract after we receive from you at our Administrative Office (a) the Contract and (b) a written request for cancellation. We will pay you an amount equal to the sum of (a) the difference between the purchase payments made under the Contract and the amount allocated to the Separate Account under the Contract and (b) the Accumulated Value of the Contract based on the next computed value of the Accumulation Units following receipt of your cancellation request in good order. The amount we refund to you upon canceling the Contract may be more or less than your initial purchase payment depending on the investment results of the Subaccount(s) to which you allocated purchase payments. However, in states that require a full refund of purchase payments you will receive a full refund. 18 FINANCIAL INFORMATION CDSC as a Percentage of Purchase Payments Withdrawn Length of Time from Purchase Payment in Years 7% Less than 1 6% 1-2 5% 2-3 4% 3-4 3% 4-5 2% 5-6 1% 6-7 0% More than 7 CALCULATING VALUES To calculate the Accumulation Unit or Annuity Unit values, we must first determine the current value of the units in each Subaccount. We do this for each day the values are calculated by determining the change in investment performance (including Fund-related charges and any dividends and distributions made by the Fund) from the last Business Day for each of the Funds. Then, daily charges are applied to the Separate Account for each day since the last Business Day. Finally, we multiply the previous unit value by this result. CONTRACT EXPENSES Contingent Deferred Sales Charge We sell the Contract without an initial sales charge. However, we deduct a CDSC from the proceeds that we pay you on a partial withdrawal or full surrender. The CDSC is a percentage of the amount that you withdraw (not to exceed the aggregate amount of your purchase payments). The CDSC percentage declines, in accordance with the table, from 7% to 0% over a seven-year period from the date purchase payments are received to the date they are withdrawn. If you have made purchase payments at different times, the CDSC on any one purchase payment will depend upon the length of time from our receipt of the payment to the time of its withdrawal. You will not be charged a CDSC on partial withdrawals during any Contract year up to the annual withdrawal privilege amount of 10% of purchase payments. You will be subject to a CDSC on any excess over this amount at the applicable CDSC percentage in the table. In calculating such a CDSC, we will assume that the excess amount which you are withdrawing is coming first from purchase payments (which are subject to the applicable CDSC) and then from any Accumulated Value other than purchase payments (which is not subject to any CDSC). If you have made purchase payments at different times, your purchase payments will be treated as being withdrawn in the order that we have received them (i.e., first-in, first-out). We will also not assess a CDSC: nin the event of the death of the Annuitant or the Contractowner, nif you apply the Accumulated Value to an annuity option under the Contract, or nfor withdrawals used to pay premium taxes. Mortality and Expense Charge We impose a mortality and expense risk charge. The mortality risk that we assume arises from our obligation to continue to make annuity payments to each Annuitant regardless of (a) how long that person lives and (b) how long all payees as a group live. This assures an Annuitant that neither the Annuitant's own longevity nor an improvement in life expectancy generally will have an adverse effect on the annuity payments the Annuitant will receive under the Contract. We also assume a risk associated with the guaranteed death benefit which we would pay in the event of death during the Accumulation Period. In addition, we assume the risk that the charges for administrative expenses may not be adequate to cover such expenses. We will not increase the amount we charge for administrative expenses. In consideration for assuming these mortality and expense risks, we deduct an amount equal on an annual 19 basis to 1.25% of the daily Accumulation Unit value of the Subaccounts. We guarantee that we will not increase the mortality and expense risk charge. If the charge is insufficient to cover the actual cost of the mortality and expense risks, the loss will fall on us. Conversely, if the deductions prove more than sufficient, the excess will be a profit to us. We can use any profits resulting to us from over-estimates of the actual costs of the mortality and expense risks for any business purpose, including the payment of expenses of distributing the Contract. These profits will not remain in the Separate Account. OTHER CHARGES Administrative Charge We deduct an amount equal annually to 0.15% of the daily net asset value of the Subaccounts for the expense of administering the Contract. This charge is to compensate us for expenses involved in administering the Contracts. If the actual expenses exceed charges, we will bear the loss. We guarantee that we will not increase the administrative charges. Contract Maintenance Charge We deduct a $30.00 contract maintenance charge from the Accumulated Value on (a) the last Business Day of each Contract Year or (b) the date of surrender of the Contract, if earlier. This charge will not exceed 2% of the Accumulated Value. We make the charge against the Accumulated Value by proportionally reducing the number of Accumulation Units held in each of your Subaccounts. We guarantee that we will not increase this charge. We also will not assess this charge in any state that does not permit it. Premium Tax Charge Some states and municipalities assess premium taxes or other fees at the time you either: nmake purchase payments, nwithdraw or surrender, or nbegin receiving annuity payments. We currently pay any premium taxes that are assessed. However, we reserve the right to deduct such premium taxes in accordance with the terms of your Contract. These taxes currently range up to 3.5% of purchase payments received by us. FEDERAL TAX INFORMATION This section provides a general summary of the federal tax law as it pertains to the Contract. We believe that the Contract will qualify as a tax deferred annuity contract for federal income tax purposes and the following summary assumes so. We do not discuss state or local taxes, except as noted. The law described herein could change, possibly retroactively. We have the right to modify the Contract in response to changes in the law that affect the favorable tax treatment for annuity owners. We do not offer this summary as tax advice, for which you should consult a qualified tax adviser. Taxation of a Contract will depend, in part, on whether the Contract is purchased outside or inside of a qualified retirement plan or an individual retirement account (“IRA”). Purchase payments to a Contract outside of a qualified plan or IRA (“non-qualified”) are on an “after-tax” basis, so you only pay income taxes on your earnings. Generally, these earnings are taxed when you receive them from the Contract. The IRS has not reviewed the Contract for qualification as an IRA. When a non-natural person owns a non-qualified Contract, the annuity generally will not be treated as an annuity for tax purposes and thus loses the benefit of tax deferral. However, an annuity owned by a non-natural person as agent for an individual will be treated as an annuity for tax purposes. This summary assumes that the Contractowner is a natural person who is a U.S. citizen and U.S. resident. The federal tax law applicable to corporate taxpayers, non-U.S. citizens, and non-U.S. residents may be different. 20 The following discussion assumes that a Contract has been purchased outside of an IRA or qualified retirement plan (“qualified contracts”). If a qualified contract is purchased, the tax treatment of purchase payments, annuity payments, surrenders and death benefits will be governed by the laws applicable to IRAs and qualified plans. However, generally, deductible or “before-tax” purchase payments for qualified contracts will be taxed when distributed from the Contract; the Contract is not forfeitable; and Contract ownership may not be transferred. Purchase Payments Your purchase payments are not deductible from your gross income for tax purposes. Increases in Accumulated Value Generally, you pay no income tax on increases in your Contract’s Accumulated Value until there is a distribution from a Contract. A distribution occurs when there is a partial withdrawal or full surrender or annuity payments begin. Annuity Payments Once annuity payments begin, you generally will be taxed only on the investment gains you have earned and not on the amount of your purchase payments. As a result, a portion of each payment is taxable as ordinary income. The remaining portion is a nontaxable recovery of your investment in the Contract. Generally, your investment in the Contract equals the purchase payments you made, less any amounts you previously withdrew that were not taxable. For Fixed Annuity Payments, the tax-free portion of each payment is determined by: ndividing your investment in the Contract by the total amount you expect to receive out of the Contract, and nmultiplying the result by the amount of the payment. For Variable Annuity Payments, the tax-free portion of each payment is (a) your investment in the Contract divided by (b) the number of expected payments. The remaining portion of each payment, and all of the payments you receive after you recover your investment in the Contract, are fully taxable. If payments under a life annuity stop because the Annuitant dies, there is an income tax deduction for any unrecovered investment in the Contract. Withdrawals and Surrenders Before annuity payments begin, withdrawals and surrenders are taxed as follows: na partial withdrawal or total surrender is taxed in the year of receipt to the extent that the Contract’s Accumulated Value exceeds the investment in the Contract (that is, on an “income first” basis); and na penalty equal to 10% of the taxable distribution applies to distributions before the taxpayer reaches age 59½, subject to certain exceptions. The 10% federal tax penalty is generally not imposed on withdrawals that are: nmade on or after the death of a Contractowner; nattributable to the taxpayer becoming disabled; or nmade as part of a series of substantially equal periodic payments for the life or life expectancy of the tax payer or for the joint life or joint life expectancy of the taxpayer and the spouse. If you receive systematic payments that you intend to qualify for the substantially equal periodic payment exception, changes to your systematic payments before you reach age 59½ or within five years (whichever is later) after beginning your systematic payments will result in the retroactive imposition of the 10% tax penalty with interest. Other exceptions may apply under certain circumstances. Special rules may also apply to the exceptions noted above. 21 If the Contract was purchased as an investment for profit, subject to certain rules, you may deduct any loss upon surrender of the Contract as an ordinary loss. For purposes of surrenders, the Internal Revenue Code treats all Contracts that we issue to you in the same calendar year as a single Contract. Death Benefits Unlike the death benefit on a life insurance policy, the death benefit paid on an annuity contract does not pass to the Beneficiary free of income taxes. Generally, a death benefit is included in the income of the recipient as follows: nif distributed in a lump sum, it is taxed in the same manner as a surrender of the Contract; nif distributed under an annuity payout option, it is taxed in the same manner as annuity payments. The death benefit paid to a Beneficiary on a Contract is ordinary income to the Beneficiary to the extent it exceeds the Contractowner’s investment in the Contract. The Beneficiary must pay taxes on this amount at the Beneficiary’s tax rate. Moreover, the death benefit may also be taxed in the Contractowner’s estate unless the Beneficiary is the spouse. If the Beneficiary is not the spouse, the Beneficiary may be eligible for a special income tax deduction for a portion of the estate tax attributable to the death benefit. Transfers, Assignments and Contract Exchanges Transferring or assigning ownership of the Contract, changing Annuity Commencement Dates or exchanging a Contract (unless the exchange qualifies as a tax-free exchange under Section 1035 of the Internal Revenue Code) may result in certain tax consequences, such as income and gift taxes, not explained in this prospectus. Tax Withholding and Reporting The Internal Revenue Code generally requires us to withhold income tax from any Contract distribution, including a partial withdrawal or total surrender or an annuity payment. The amount of withholding depends, in part, on whether the payment is "periodic" or "non-periodic." For periodic payments (e.g., annuity payments), upon request we withhold from the taxable portion of each payment based on a payroll withholding schedule that assumes a married recipient claiming three withholding exemptions. If you want us to withhold on a different basis, you must file an appropriate withholding certificate with us. For non-periodic payments (e.g., distributions such as partial withdrawals), we generally withhold 10% of the taxable portion of each payment. You may elect not to have the withholding rules apply. For periodic payments, your election is effective for the calendar year for which you file it with us, and for each subsequent year until you amend or modify it. For non-periodic payments, an election is effective when you file it with us, but only for the payment to which it is applicable. We have to notify your recipients of your right to elect not to have taxes withheld. The Internal Revenue Code generally requires us to report all payments to the Internal Revenue Service. Other Tax Issues We are taxed as a “life insurance company” under the Internal Revenue Code. We do not expect to incur any federal income tax as a result of the earnings or realized capital gains attributable to the Separate Account. Based upon this expectation, no charge is currently assessed against the Separate Account for such taxes. If we incur such taxes in the future, we may assess a charge for such taxes against the Separate Account. In order to be treated as an annuity contract for federal income tax purposes, the investments of the Subaccounts of the 22 Separate Account must be "adequately diversified" in accordance with Treasury Department regulations. The investment adviser of the underlying Funds monitors the portfolios to ensure that the diversification requirements are met. If the Subaccounts failed to satisfy these requirements, you would be taxed on the earnings of the Subaccount or Subaccounts in which you were invested, unless your Contract was held in an IRA or qualified plan. The tax would apply from the first quarter of the failure, until we corrected the failure in conformity with a Treasury Department procedure. This is a risk that is common to all variable annuity contracts. Each of the Life Series Funds available under this Contract sells its shares not only to the Separate Account but also to other separate accounts which fund variable life insurance policies and variable annuity contracts. We do not anticipate any disadvantage resulting from this arrangement. However, it is possible that a material conflict of interest could arise between the interests of Policyowners and Contractowners which invested in the same Fund. If such a conflict were to arise, we would take whatever steps were necessary to protect the interests of Policyowners and Contractowners, including potentially substituting a different fund for the Fund. It is also possible that the failure of one separate account to comply with the tax laws could cause all of the separate accounts to lose their tax deferred status. This is a risk that is common to many variable annuity contracts and variable life insurance policies. Under certain circumstances, a Contractowner's control of the investments of the Separate Account may cause theContractowner, rather than us, to be treated as the owner of the assets in the Separate Account for tax purposes which would result in the current taxation of the income on those assets to the Contractowner. Based upon existing IRS guidance, we do not believe that the ownership rights of a Contractowner under a Contract would result in the Contractowner's being treated as the owner of the assets of the Contract.However, we do not know whether additional guidance will be provided by the IRS on this issue and what standards may be contained in such guidance. Therefore, we reserve the right to modify the Contract as necessary to attempt to prevent a Contractowner from being considered the owner of a pro rata share of the assets of the Contract. 23 OTHER INFORMATION VOTING RIGHTS Because the Life Series Funds is not required to have annual shareholder meetings, Contractowners generally will not have an occasion to vote on matters that pertain to the Life Series Funds. In certain circumstances, one or more of the Funds may be required to hold a shareholders meeting or may choose to hold one voluntarily. For example, a Fund may not change fundamental investment policies without the approval of a majority vote of that Fund’s shareholders in accordance with the 1940 Act. If a Fund holds a meeting at which shareholders are entitled to vote, Contractowners would have an opportunity to provide voting instructions for shares of the Fund held by a Subaccount in which their Contract invests. We would vote the shares of any Fund held in a corresponding Subaccount or directly, at any Fund shareholders meeting as follows: nshares attributable to Contractowners for which we received instructions, would be voted in accordance with the instructions; nshares attributable to Contractowners for which we did not receive instructions, would be voted in the same proportion that we voted shares held in the Subaccount for which we received instructions; and nshares not attributable to Contractowners, would be voted in the same proportion that we voted shares held in the Subaccount attributable to Contractowners for which we received instructions. We will vote Fund shares that we hold directly in the same proportion that we vote shares held in any corresponding Subaccounts that are attributable to Contractowners and for which we receive instructions. However, we will vote our own shares as we deem appropriate where there are no shares held in any Subaccount. We will present all the shares of any Fund that we held through a Subaccount or directly at any Fund shareholders meeting for purposes of determining a quorum. We will determine the number of Fund shares held in a corresponding Subaccount that is attributable to each Contractowner as follows: nbefore the Annuity Commencement Date, we divide the Subaccount’s Accumulated Value by the net asset value of one Fund share, and nafter the Annuity Commencement Date, we divide the reserve held in the Subaccount for the variable annuity payment under the Contract by the net asset value of one Fund share. As this reserve fluctuates, the number of votes fluctuates. We will determine the number of votes that a Contractowner has the right to cast as of the record date established by the Life Series Funds. We will solicit instructions by written communication before the date of the meeting at which votes will be cast. We will send meeting information and other materials relating to the Fund to each Contractowner having a voting interest in a Subaccount. The voting rights that we describe in this prospectus are created under applicable laws. If the laws eliminate the necessity to submit such matters for approval by persons having voting rights in separate accounts of insurance companies or restrict such voting rights, we reserve the right to proceed in accordance with any such changed laws or regulations. Specifically, we reserve the right to vote shares of any Fund in our own right, to the extent the law permits. PROCESSING TRANSACTIONS Generally, your transaction requests will be processed as of the Business Day on which we receive them, if we receive them in good order before the closing of business on the Business Day (generally 4:00 P.M., Eastern Time). Otherwise, they will be processed as 24 of our next Business Day. To meet our requirements for processing transactions, we may require that you use our forms. RESERVATION OF RIGHTS We also reserve the right to make certain changes to the Contract, Separate Account or Funds if we believe this would (a) best serve the interests of the Contractowners and annuity payee or (b) be appropriate in carrying out the purposes of the Contract. We will make a change only as the law permits. When required, we will (a) obtain the necessary Contractowner or regulatory approval for any change and (b) notify Contractowners before making a change. For example, we may: noperate the Separate Account in any form permitted by law; nadd, delete, combine, or modify Subaccounts of the Separate Account; nadd, delete, or substitute for the Fund shares held in any Subaccount, the shares of any investment company or series thereof, or any investment permitted by law; namend or obtain and continue any exemptions under the Contract if required to comply with the IRS Code or any other applicable federal or state law; or nmake any necessary technical changes in the Contract in order to conform with any of the above actions. CONTRACT YEARS AND ANNIVERSARIES We measure Contract years and anniversaries from the date the Contract is issued. Each Contract year will commence on the anniversary of the issue date. STATE VARIATIONS Where required by state law, there may be variations in the Contract which are covered by a special form of the Contract for your State. Your Contract as a result may differ from those in this prospectus. Your actual Contract, with any endorsements, amendments and riders, is the controlling document. We have the right to change the Contract to meet applicable state laws or regulations. DISTRIBUTION OF THE CONTRACT We sell the Contract solely through individuals who, in addition to being licensed with us as insurance agents, are registered representatives of FIC, which is one of our affiliates. FIC is a registered broker-dealer under the Securities Exchange Act of 1934, and a member of the Financial Industry Regulatory Authority. FIC’s executive offices are located at 110 Wall Street, New York, NY 10005. We reserve the right to sell the Contract directly. Representatives are paid about 3% of the purchase payments made under the Contract. Representatives may receive additional amounts through compensation overrides, expense allowances, bonuses and training allowances. Representatives may also qualify for non-cash compensation and awards based on productivity and persistency factors. We intend to recoup commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Contractowners or the Separate Account. REPORTS At least twice each year, we will send a report to you that contains financial information about the Funds as required by applicable law. In addition, at least once each year, we will send a statement that gives you financial information about your Contract. If several members of the same household each own a Contract, we may send only one such report or prospectus to that address, unless you instruct us otherwise. You may receive additional copies by calling or writing us. 25 FINANCIAL STATEMENTS The financial statements of First Investors Life and for the Separate Account are in the SAI. 26 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION ITEM PAGE General Description 2 Services 4 Valuation 4 Other Information 6 Relevance of Financial Statements 7 Appendices 8 Financial Statements 13 SEC file number: Separate Account D: 333-26341/811-08205 27 To:First Investors Life Insurance Company Raritan Plaza 1 Edison, New Jersey08837 Request for Statement of Additional Information I would like to receive a current copy of the following: (check all appropriate boxes below) oThe Statement of Additional Information for First Investors Life Variable Annuity Fund C (Separate Account C) and First Investors Life Variable Annuity Fund D (Separate Account D). oThe Statement of Additional Information for First Investors Life Series Funds. From: (name) Contract number: Address: Phone number: oCheck if this is a change of address. 28 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D INDIVIDUAL VARIABLE ANNUITY CONTRACTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY Statement of Additional Information dated May 1, 2012 This Statement of Additional Information (“SAI”) is not a Prospectus and should be read in conjunction with the Prospectuses for the variable annuity contracts funded by First Investors Life Variable Annuity Fund C and First Investors Life Variable Annuity Fund D, which may be obtained at no cost by writing to First Investors Life Insurance Company, Raritan Plaza 1, Edison, New Jersey 08837, or by telephoning (800) 342-7963 or by visiting our website at www.firstinvestors.com. First Investors Life Variable Annuity Fund C currently funds two variable annuity contracts: an individual variable annuity contract called the “Tax Tamer I” with prospectus dated May 1, 2012 and an individual variable annuity contract called the “First Choice” with prospectus dated May 1, 2012. First Investors Life Variable Annuity Fund D currently funds an individual variable annuity contract called the “Tax Tamer II” with prospectus dated May 1, 2012. The terms in this SAI have the same meaning as in the Prospectuses. TABLE OF CONTENTS Page General Description 2 Services 4 Valuation 4 Other Information 6 Relevance of Financial Statements 7 Appendices 8 Financial Statements 13 GENERAL DESCRIPTION First Investors Life Insurance Company.First Investors Life Insurance Company, 110 Wall Street, New York, New York 10005 (“FIL” or “First Investors Life”), a stock life insurance company incorporated under the laws of the State of New York in 1962, writes life insurance and annuities.First Investors Consolidated Corporation (“FICC”), a holding company, owns all of the voting common stock of First Investors Management Company, Inc. (“FIMCO” or “Adviser”) and all of the outstanding stock of First Investors Life, First Investors Corporation (“FIC” or “Underwriter”) and Administrative Data Management Corp., the transfer agent for First Investors Life Series Funds (“Life Series Funds”). The Independent Order of Foresters (“Foresters”) controls FICC and, therefore, the Adviser and First Investors Life. Foresters is a Canadian fraternal benefit society with operations in Canada, the United States and the United Kingdom and its principal business address is 789 Don Mills Road, Toronto, Canada M3C 1T9. The following chart provides information about the Officers and Directors of First Investors Life. Name FIL Office Principal Occupation for Last Five Years Bernard E. Bloom Director Director Foresters since 2000; Director Foresters Life Limited since 2000; Director FICC since 2011 . Carol Lerner Brown Secretary Assistant Secretary FIC since 1989; Secretary FIMCO since 1989, Secretary FICC 1989-2011, Assistant Secretary FICC since 2011; Secretary Administrative Data Management Corp. since 1989 . Pratibha Canaran Vice President – Finance Vice President – Finance FIL, FICC, FIC, FIMCO and Administrative Data Management Corp. since 2012; Assistant Vice President Foresters since 2003. William H. Drinkwater Senior Vice President and Chief Actuary Senior Vice President and Chief Actuary FIL since 2003. Lawrence M. Falcon Senior Vice President and Comptroller Senior Vice President and Comptroller FIL since 1990. Richard M. Freeborough Director Chairman of the Board since 2009 and Director Foresters since 2005; Director ResMor Trust Company since 2009; Independent Review Committee Member Acuity Investment Funds since 2007; Chairman of the Board and Director Seniors Money Limited since 2007; Director RGA Life Reinsurance Company of Canada since 2006; Governor University of Guelph since 2005; Director ACE INA Insurance from 2005 to 2010; Director Triad Guaranty Insurance Corporations Canada from 2006 to 2008 ; Director FICC since 2011. Richard H. Gaebler Director Retired since January 2000 ; Director FICC since 2011. Sharon T. Giffen Director Senior Vice President and Chief Financial Officer Foresters since 2009; Senior Vice President and Chief Actuary, Vice President Actuarial, Vice President Product Management Foresters from 2000 to 2009 ; Director FICC since 2011. Jason Helbraun Assistant Vice President Assistant Vice President FIL since 2006; Corporate Actuary FIL 2005 – 2006. 2 William M. Lipkus Vice President, Chief Financial Officer, Treasurer and Chief Administrative Officer Chief Financial Officer FIC and FICC since 1997; Treasurer and Director FIC since 2012; Vice President FIL since 1996; Chief Financial Officer FIL since 1998; Treasurer FIL since 2008; Chief Administrative Officer FIL since 2012; Treasurer FICC since 1999; Chief Administrative Officer FICC since 2012; Chief Administrative Officer FIC since 2012; Director FIMCO since 2007; Chief Financial Officer FIMCO since 1998; Chief Administrative Officer FIMCO since 2012; Director Administrative Data Management Corp. since 2007; Chief Financial Officer Administrative Data Management Corp. since 1998; Treasurer Administrative Data Management Corp. since 1998; Chief Administrative Officer Administrative Data Management Corp. since 2012. Martha E. Marcon Director Director FIL since 2012; Director FICC since 2011; Director Mercury General Corp. 2008-present; Director NIA Group 2006-present. LouiseL. McCormick Director Director Foresters since 2005; Director Duncaster, Inc. since 2005; Trustee and Board President Hartford Art School, Inc. since 2005; Director Heska, Inc. since 2000; Director FICC since 2011. George S. Mohacsi Director President and Chief Executive Officer Foresters since 2005; Chairman and Director FICC since 2011. Glen Mueller Vice President and Chief Underwriter Vice President and Chief Underwriter FIL since 2005. Christopher H. Pinkerton Chairman and Director President and Director FICC since 2011; Chairman and Director FIMCO and Administrative Data Management Corp. since 2011; President FIMCO 2011; Chairman and Director FIL and FIC since 2011; President FIC 2011-2012; Foresters US Division since 2008, Chairman Foresters Equity Services since 2007, and Chairman Foresters Financial Partners since 2006; Senior Vice President Foresters North American Sales and Marketing from 2005 to 2007. David Schimmel Vice President Vice President FIL since 2011; Assistant Vice President FIL 2006-2011. John Shey Assistant Vice President Assistant Vice President FIL since 2006; Actuary FIL 2002 – 2006. Carol E. Springsteen President and Director President and Director FIL since 2003. 3 Separate Account Assets.First Investors Life Variable Annuity Fund C (“Separate Account C”) was established on December 21, 1989.First Investors Life Variable Annuity Fund D (“Separate Account D”) was established on April 8, 1997.Each Separate Account was established under the provisions of the New York Insurance Law.Each Separate Account’s assets are segregated from the assets of First Investors Life, and that portion of each Separate Account’s assets having a value equal to, or approximately equal to, the reserves and contract liabilities under the Contracts for the respective Separate Account are not chargeable with liabilities arising out of any other business of First Investors Life.Each Separate Account is registered with the Securities and Exchange Commission (“Commission”) as a unit investment trust under the Investment Company Act of 1940, as amended (the "1940 Act"), but such registration does not involve any supervision by the Commission of the management or investment practices or policies of the Separate Account. The assets of each Separate Account are invested at net asset value in shares of a corresponding series (each a “Fund” and collectively “Funds”) of the Life Series Funds.For example, the Discovery Subaccount invests in the Discovery Fund, the Government Subaccount invests in the Government Fund, and so on.The Life Series Funds Prospectus describes the risks attendant to an investment in each Fund of the Life Series Funds.The Life Series Funds contains ten separate Funds:Cash Management Fund, Discovery Fund, Government Fund, Growth & Income Fund, High Yield Fund, International Fund, Investment Grade Fund, Select Growth Fund, Target Maturity 2015 Fund and Value Fund.All of these Funds are available under the Tax Tamer I, Tax Tamer II and First Choice Contracts. SERVICES Custodian.First Investors Life, subject to applicable laws and regulations, is the custodian of the securities of the Subaccounts of Separate Account C and Separate Account D. Independent Registered Accounting Firm. KPMG LLP, 345 Park Avenue, New York, NY 10154, were selected as the independent registered public accounting firm for Separate Account C and Separate Account D, and First Investors Life Insurance Company for the year 2011. Tait, Weller & Baker, LLP, 1818 Market Street, Philadelphia, PA 19103, an independent registered accounting firm, were the independent accountants for Separate Account C and Separate Account D, and First Investors Life Insurance Company for the years 2010, 2009, 2008 and 2007. Underwriter.First Investors Life and each Separate Account have entered into an Underwriting Agreement with FIC.FIC, an affiliate of First Investors Life and of the Adviser, has its principal business address at 110 Wall Street, New York, New York 10005.For the fiscal years ended December 31, 2009, 2010 and 2011, FIC received fees from Separate Account C of$38,844,$352,227 and $1,209,404, respectively, in connection with the distribution of the Contracts in a continuous offering.For the fiscal years ended December 31, 2009, 2010 and 2011, FIC received fees from Separate Account D of $478,651, $304,272 and $92,133, respectively, in connection with the distribution of the Contracts in a continuous offering. First Investors Life anticipates continuing to offer new First Choice Contracts, but reserves the right to discontinue this offering.New Tax Tamer I and Tax Tamer II Contracts are not currently being offered for sale.Existing Tax Tamer I and Tax Tamer II Contractowners may however continue to make additional premium payments to their existing Contracts. The Contracts for both Separate Accounts are sold by insurance agents licensed to sell variable annuities, who are registered representatives of the Underwriter or broker-dealers who have sales agreements with the Underwriter. VALUATION Value of an Accumulation Unit.For each Subaccount of Separate Account C and each Subaccount of Separate Account D, the value of an Accumulation Unit was arbitrarily initially set at $10.00.The value of an Accumulation Unit for any subsequent Valuation Period is determined by multiplying the value of an Accumulation Unit for the immediately preceding Valuation Period by the Net Investment Factor for the Valuation Period for which the Accumulation Unit Value is being 4 calculated (see Appendix I, Example B).The investment performance of each Fund, and expenses and deductions of certain charges, affect the Accumulation Unit Value.The value of an Accumulation Unit for the Subaccounts may increase or decrease from Valuation Period to Valuation Period. Net Investment Factor.The Net Investment Factor for each Subaccount for any Valuation Period is determined by dividing (a) by (b) and subtracting (c) from the result, where: (a) is the net result of: the net asset value per share of the applicable Fund determined at the end of the current Valuation Period, plus the per share amount of any dividend or capital gains distributions made by the applicable Fund if the “ex-dividend” date occurs during the current Valuation Period. (b) is the net asset value per share of the applicable Fund determined as of the end of the immediately preceding Valuation Period. (c) is a factor representing the charges deducted for mortality and expense risks.For Separate Account C, such factor is equal on an annual basis to 1.00% of the daily net asset value of the applicable Subaccount.For Separate Account D, such factor is equal on an annual basis to 1.40% of the daily net assets value of the applicable Subaccount. The Net Investment Factor may be greater or less than one, and therefore, the value of an Accumulation Unit for any Subaccount may increase or decrease.(For an illustration of this calculation, see Appendix I, Example A.) Value of Amounts Allocated to the Fixed Account.The First Choice Contract also allows Contractowners to allocate value to the Fixed Account.The Accumulation Value in a First Choice Contract thus consists of the Subaccount Accumulation Value in each Subaccount to which a Contractowner allocates value, which is based on the Accumulation Unit values described above, and the Fixed Account Accumulation Value.The Fixed Account Accumulation Value at any time is equal to the amount determined as described in the First Choice Contract’s prospectus under the heading “THE CONTRACT IN DETAIL: THE ACCUMULATION PHASE – Fixed Account Accumulation Value.” Value of an Annuity Unit.For each Subaccount of Separate Account C and each Subaccount of Separate Account D, the value of an Annuity Unit was arbitrarily initially set at $10.00.The value of an Annuity Unit for any subsequent Valuation Period is determined by multiplying the Annuity Unit Value for the immediately preceding Valuation Period by the Net Investment Factor for the Valuation Period for which the Annuity Unit Value is being calculated, and multiplying the result by an interest factor to offset the effect of an investment earnings rate of 3.5% per annum (or 3.0% or a different rate chosen by a Contractowner for First Choice Contracts), which is assumed in the Annuity Tables contained in the Contracts.(For an illustration of this calculation, see Appendix III, Example A.) Amount of Annuity Payments.When annuity payments are to commence, the Accumulated Value (or the Accumulation Value for First Choice Contracts) to be applied to a variable annuity option will be determined by multiplying the value of an Accumulation Unit for the Business Day (or the Valuation Date for First Choice Contracts) on or immediately preceding the seventh day before the Annuity Commencement Date (or the Maturity Date for First Choice Contracts) by the number of Accumulation Units owned.This seven day period is used to permit calculation of amounts of annuity payments and mailing of checks in advance of the due date.At that time any applicable Premium taxes not previously deducted may be deducted from the Accumulated Value to determine the net Accumulated Value.For First Choice Contracts, the net amount to be applied to an Annuity Option, the Net Accumulation Value, consists of the amounts derived from the Accumulation Units, as described above, as well as the Fixed Account Accumulation Value.The resultant value is then applied to the Annuity Tables set forth in the Contract to determine the amount of the first monthly annuity 5 payment.The Contract contains Annuity Tables setting forth the amount of the first monthly installment for each $1,000 of Accumulated Value applied.These Annuity Tables vary according to the Annuity Option selected by the Contractowner and according to the sex and adjusted age of the Annuitant and any Joint Annuitant at the Annuity Commencement Date.The Contracts contain a formula for determining the adjusted age. The Annuity Tables are determined from the Progressive Annuity Table with interest at 3.5% per year and assumes births prior to 1900, adjusted by a setback of four years of age for persons born 1900 and later and an additional setback of one year of age for each completed five years by which the year of birth is later than 1900, except for First Choice Contracts. For First Choice Contracts the Annuity Tables are determined from the A2000 Individual Annuitant Mortality Table Age Last Birthday and an Assumed Investment Return of 3.00% or a different rate chosen by the Contractowner and the adjusted age is the age of the annuitant minus one year for each completed 10-year period measured from the year 2000 to the date of Annuity Payment Option commencement.Annuity Tables used by other insurers may provide greater or less benefits to the Annuitant. The dollar amount of the first monthly Variable Payment, based on the Subaccount determined as above, is divided by the value of an Annuity Unit for the Subaccount for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date to establish the number of Annuity Units representing each monthly payment under the Subaccount.This seven day period is used to permit calculation of amounts of annuity payments and mailing of checks in advance of the due date.This number of Annuity Units remains fixed for all variable annuity payments.The dollar amount of the second and subsequent variable annuity payments is determined by multiplying the fixed number of Annuity Units for the Subaccount by the applicable value of an Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the due date of the payment.The value of an Annuity Unit will vary with the investment performance of the corresponding Fund, and, therefore, the dollar amount of the second and subsequent variable annuity payments may change from month to month.(For an illustration of the calculation of the first and subsequent Variable Payments, see Appendix III, Examples B, C and D.) A fixed annuity provides annuity payments which remain fixed as to dollar amount throughout the payment period and is based on an assumed interest rate of 3.5% (or 2.5% for the First Choice Contract) per year built into the Annuity Tables in the Contract. OTHER INFORMATION Time of Payments.All payments due under the Contracts will ordinarily be made within seven days of the payment due date or within seven days after the date of receipt of a request for partial surrender or termination.However, First Investors Life reserves the right to suspend or postpone the date of any payment due under the Contracts (1) for any period during which the New York Stock Exchange (“NYSE”) is closed (other than customary weekend and holiday closings) or during which trading on the NYSE, as determined by the Commission, is restricted; (2) for any period during which an emergency, as determined by the Commission, exists as a result of which disposal of securities held by the Fund is not reasonably practical or it is not reasonably practical to determine the value of the Fund’s net assets; or (3) for such other periods as the Commission may by order permit for the protection of security holders or as may be permitted under the 1940 Act. In addition, for the First Choice Contract, First Investors Life may defer for up to six months the payment of any full or partial surrender of amounts allocated to the Fixed Account. Reports to Contractowners.First Investors Life will mail to each Contractowner, at the last known address of record at the Home Office of First Investors Life, at least annually, a report containing such information as may be required by any applicable law or regulation and a statement of the Accumulation Units credited to the Contract for each Subaccount and the Accumulation Unit Values.In addition, latest available reports of the Life Series Funds will be mailed to each Contractowner. Assignment.Any amounts payable under the Contracts may not be commuted, alienated, assigned or otherwise encumbered before they are due.To the extent permitted by law, no such payments shall be subject in any way to any legal process to subject them to payment of any claims 6 against any Annuitant, Joint Annuitant or Beneficiary.The Contracts may be assigned.No assignment of a Contract shall be binding on First Investors Life unless such assignment is in writing and is filed with First Investors Life at its home office. RELEVANCE OF FINANCIAL STATEMENTS The values of the interests of Contractowners under the variable portion of the Contracts will be affected solely by the investment results of each Separate Account’s Subaccounts.The financial statements of First Investors Life as contained herein should be considered only as bearing upon First Investors Life’s ability to meet its obligations to Contractowners under the Contracts, and they should not be considered as bearing on the investment performance of the Subaccounts. 7 APPENDICES APPENDIX I EXAMPLE A Formula and Illustration for Determining the Net Investment Factor of a Subaccount of Separate Account C Net Investment Factor A + B C - D Where: A The Net Asset Value of a Fund share as of the end of the current Valuation Period. Assume B The per share amount of any dividend or capital gains distribution since the end of the immediately preceding Valuation Period. Assume 0 C The Net Asset Value of a Fund share as of the end of the immediately preceding Valuation Period. Assume D The daily deduction for mortality and expense risks, which totals 1.0% on an annual basis. On a daily basis Then, the Net Investment Factor 8.51000000 + 0 8 .39000000 - .00002740 Formula and Illustration for Determining the Net Investment Factor of a Subaccount of Separate Account D Net Investment Factor A + B C - D Where: A The Net Asset Value of a Fund share as of the end of the current Valuation Period. Assume B The per share amount of any dividend or capital gains distribution since the end of the immediately preceding Valuation Period. Assume 0 C The Net Asset Value of a Fund share as of the end of the immediately preceding Valuation Period. Assume D The daily deduction for mortality and expense risks and administration, which totals 1.4% on an annual basis. On a daily basis Then, the Net Investment Factor 8.51000000 + 0 8.39000000 - .00003836 8 EXAMPLE B Formula and Illustration for Determining Accumulation Unit Value of a Subaccount of Separate Account C Accumulation Unit Value A x B Where: A The Accumulation Unit Value for the immediately preceding Valuation Period. Assume B The Net Investment Factor for the current Valuation Period. Assume Then, the Accumulation Unit Value $1.46328760 x 1.01427534 Formula and Illustration for Determining Accumulation Unit Value of a Subaccount of Separate Account D Accumulation Unit Value A x B Where: A The Accumulation Unit Value for the immediately preceding Valuation Period. Assume B The Net Investment Factor for the current Valuation Period. Assume Then, the Accumulation Unit Value $1.46328760 x 1.01426438 9 APPENDIX II EXAMPLE A Formula and Illustration for Determining Death Benefit Payable Under Annuity Option 4-Unit Refund Life Annuity For Separate Account C (Tax Tamer I only) and Separate Account D Upon the death of the Annuitant, the designated Beneficiary under this option will receive under a Separate Account a lump sum death benefit of the then dollar value of a number of Annuity Units computed using the following formula: Annuity Units Payable A B - (CxD), if A B is greater than CxD Where: A The Net Accumulated Value applied on the Annuity Commencement Date to purchase the Variable Annuity. Assume B The Annuity Unit Value at the Annuity Commencement Date. Assume C The number of Annuity Units represented by each payment made. Assume D The total number of monthly Variable Annuity Payments made prior to the Annuitant’s death. Assume 30 Then the number of Annuity Units Payable: -(116.61488844 x 30) - 3,498.44665320 If the value of an Annuity Unit on the date of receipt of notification of death was $1.12173107 then the amount of the death benefit under the Separate Account would be: 14,959.73889313 x $1.12173107 $16,780.80 10 APPENDIX III EXAMPLE A Formula and Illustration for Determining Annuity Unit Value of Separate Account C and Separate Account D Annuity Unit Value A x B x C Where: A Annuity Unit Value of the immediately preceding Valuation Period. Assume B Net Investment Factor for the Valuation Period for which the Annuity Unit is being calculated. Assume C A factor to neutralize the assumed interest rate of 3½% built into the Annuity Tables used. Daily factor equals Then, the Annuity Value is: $1.10071211 x 1.00083530 x 0.99990575 $1.10152771 EXAMPLE B Formula and Illustration for Determining Amount of First Monthly Variable Annuity Payment from Separate Account C and Separate Account D First Monthly Variable Annuity Payment A x B Where: A The Net Accumulated Value allocated to Separate Account C for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date. Assume B The Annuity purchase rate per $1,000 based upon the option selected, the sex and adjusted age of the Annuitant according to the Annuity Tables contained in the Contract. Assume Then, the first Monthly Variable Payment x $6.40 $128.00 11 EXAMPLE C Formula and Illustration for Determining the Number of Annuity Units for Separate Account C and Separate Account D Represented by Each Monthly Variable Annuity Payment Number of Annuity Units A B Where: A The dollar amount of the first monthly Variable Annuity Payment. Assume B The Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the Annuity Commencement Date. Assume Then, the number of Annuity Units 116.61488844 EXAMPLE D Formula and Illustration for Determining the Amount of Second and Subsequent Monthly Variable Annuity Payments From Separate Account C and Separate Account D Second Monthly Variable Annuity Payment A x B Where: A The Number of Annuity Units represented by each monthly Variable Annuity Payment. Assume B The Annuity Unit Value for the Business Day on or immediately preceding the seventh day before the date on which the second (or subsequent) Variable Annuity Payment is due. Assume Then, the second monthly Variable Annuity Payment 116.61488844 x $1.11834234 $130.42 The above example was based upon the assumption of an increase in the Annuity Unit Value since the initial Variable Annuity Payment due to favorable investment results of the Separate Account and the Fund.If the investment results were less favorable, a decrease in the Annuity Unit Value and in the second monthly Variable Annuity Payment could result.Assume B above was $1.08103230. Then, the second monthly Variable Annuity Payment 116.61488844 x $1.08103230 $126.06 12 Financial Statements as of December 31, 2011 13 FIRST INVESTORS LIFE VARIABLE ANNUITY FUNDC Financial Statements December31, 2011 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors of First Investors Life Insurance Company and Contract Owners of First Investors Life Variable Annuity Fund C: We have audited the accompanying statements of assets and liabilities of each of the individual sub-accounts disclosed in note1 which comprise First Investors Life Variable Annuity Fund C (Separate Account C), as of December31, 2011, and the related statement of operations, statements of changes in net assets and the financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the transfer agent of the mutual funds.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the individual sub-accounts which comprise Separate AccountC as of December31, 2011, the results of its operations, changes in its net assets and financial highlights for the year then ended, in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP New York, New York April 26 , 2012 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Statement of Assets and Liabilities December 31, 2011 Cash Management High Yield Growth and Income Discovery International Select Growth Government Investment Grade Value Target Maturity 2015 Assets: Investments at net asset value (note 3): First Investors Life Series Fund $ 5,802,838 $ 16,140,194 $ 87,798,387 $ 32,527,810 $ 22,874,652 $ 4,194,358 $ 12,948,227 $ 19,384,848 $ 21,228,772 $ 7,834,433 Liabilities: Payable to First Investors Life Insurance Company 4,309 13,148 73,437 27,305 19,248 3,475 10,721 15,819 176,925 6,506 Net assets 5,798,529 16,127,046 87,724,950 32,500,505 22,855,404 4,190,883 12,937,506 19,369,029 21,051,847 7,827,927 Net assets represented by Contracts in accumulation period $ 5,798,529 $ 16,127,046 $ 87,724,950 $ 32,500,505 $ 22,855,404 $ 4,190,883 $ 12,937,506 $ 19,369,029 $ 21,051,847 $ 7,827,927 See accompanying notes to financial statements. 2 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Statement of Operations Year ended December 31, 2011 Cash Management High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2015 Investment income: Income: Dividends $ — 996,996 975,308 166,437 518,911 510,604 4,165 429,900 808,708 458,536 301,342 Expenses: Mortality and expense risks (note 5) 54,715 147,817 592,752 333,334 328,255 238,531 33,587 125,907 178,967 219,101 76,260 Administrative charges (note 5) 4 297 549 305 113 209 142 313 316 326 103 Total expenses 54,719 148,114 593,301 333,639 328,368 238,740 33,729 126,220 179,283 219,427 76,363 Net investment income (loss) (54,719) 848,882 382,007 (167,202) 190,543 271,864 (29,564) 303,680 629,425 239,109 224,979 Realized gain on investments: Realized gain distributions — 106,373 Realized gain (loss) on investments — (104,091) (322,643) 747,998 4,140,557 (195,114) 12,515 24,987 (12,624) 301,553 61,003 Realized gains (losses) — (104,091) (322,643) 747,998 4,140,557 (195,114) 12,515 24,987 (12,624) 301,553 167,376 Change in unrealized appreciation (depreciation) on investments — (78,381) 701,519 (192,560) (4,254,808) (195,594) 105,436 209,817 282,841 (424,427) 50,651 Net increase (decrease) in net assets resulting from operations $ (54,719) 666,410 760,883 388,236 76,292 (118,844) 88,387 538,484 899,642 116,235 443,006 See accompanying notes to financial statements. 3 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Statements of Changes in Net Assets Years ended December 31, 2011 and 2010 Cash Management High Yield Growth and Income Discovery Blue Chip International Increase (decrease) in net assets: From operations: Net investment income (loss) $ (54,719) (44,151) 848,882 866,698 382,007 52,721 (167,202) (40,057) 190,543 232,784 271,864 (232,255) Realized gain distributions — Realized gain (loss) on investments — — (104,091) (287,999) (322,643) (1,228,010) 747,998 584,658 4,140,557 221,544 (195,114) (580,979) Change in unrealized appreciation (depreciation) on investments — — (78,381) 945,866 701,519 8,612,975 (192,560) 6,242,618 (4,254,808) 2,645,365 (195,594) 3,515,304 Net increase in net assets resulting from operations (54,719) (44,151) 666,410 1,524,565 760,883 7,437,686 388,236 6,787,219 76,292 3,099,693 (118,844) 2,702,070 From contract transactions: Net insurance premiums from contract owners 1,726,009 812,208 2,029,015 510,945 3,241,961 960,635 2,539,111 588,047 998,351 286,127 1,700,749 444,095 Transfers between sub-accounts (863,892) 1,469,559 1,000,527 223,442 32,856,018 (18,941) (480,220) (501,934) (34,685,193) (643,931) (354,068) (454,618) Transfers for contract benefits and terminations (1,063,425) (1,010,610) (1,094,304) (1,584,910) (5,186,524) (5,776,310) (2,532,080) (3,418,700) (2,945,497) (4,250,166) Increase (decrease) in net assets derived from contract transactions (201,308) 1,271,157 1,935,238 (850,523) 30,911,455 (4,834,616) (473,189) (3,332,587) (36,632,339) (4,607,970) (779,591) Net increase (decrease) in net assets (256,027) 1,227,006 2,601,648 674,042 31,672,338 2,603,070 (84,953) 3,454,632 (36,556,047) (1,508,277) (898,435) (158,060) Net assets: Beginning of year 6,054,556 4,827,550 13,525,398 12,851,356 56,052,612 53,449,542 32,585,458 29,130,826 36,556,047 38,064,324 End of year $ 5,798,529 6,054,556 16,127,046 13,525,398 87,724,950 56,052,612 32,500,505 32,585,458 — 36,556,047 4 Select Growth Government Investment Grade Value Target Maturity 2015 Increase (decrease) in net assets: From operations: Net investment income (loss) $ (29,564) (17,204) 303,680 346,906 629,425 604,613 239,109 245,007 224,979 198,011 Realized gain distributions — 106,373 31,502 Realized gain (loss) on investments 12,515 (31,065) 24,987 30,421 (12,624) (39,964) 301,553 120,003 61,003 73,130 Change in unrealized appreciation (depreciation) on investments 105,436 455,742 209,817 48,106 282,841 642,658 (424,427) 2,304,031 50,651 152,812 Net increase in net assets resulting from operations 88,387 407,473 538,484 425,433 899,642 1,207,307 116,235 2,669,041 443,006 455,455 From contract transactions: Net insurance premiums from contract owners 1,233,422 212,993 960,709 598,141 2,171,600 574,878 1,159,863 530,838 451,440 154,708 Transfers between sub-accounts 569,328 74,540 673,838 1,742,290 1,351,990 1,619,128 (414,991) 106,026 290,675 1,307,418 Transfers for contract benefits and terminations (209,536) (207,940) (1,604,185) (1,857,848) (1,576,409) (1,646,310) (2,166,978) (2,912,877) (1,052,990) (692,011) Increase (decrease) in net assets derived from contract transactions 1,593,214 79,593 30,362 482,583 1,947,181 547,696 (1,422,106) (2,276,013) (310,875) 770,115 Net increase (decrease) in net assets 1,681,601 487,066 568,846 908,016 2,846,823 1,755,003 (1,305,871) 393,028 132,131 1,225,570 Net assets: Beginning of year 2,509,282 2,022,216 12,368,660 11,460,644 16,522,206 14,767,203 22,517,018 22,123,990 7,695,796 6,470,226 End of year $ 4,190,883 2,509,282 12,937,506 12,368,660 19,369,029 16,522,206 21,211,147 22,517,018 7,827,927 7,695,796 See accompanying notes to financial statements. 5 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 Organization First Investors Life Variable Annuity Fund C (Separate Account C), a unit investment trust registered under the Investment Company Act of 1940 (the1940 Act), is a segregated investment account established by First Investors Life Insurance Company (FIL) and exists in accordance with the regulations of the New York State Insurance Department. Assets of Separate Account C have been used to purchase shares of First Investors Life SeriesFund (theFund), an open-end diversified management investment company registered under the 1940 Act. The contract holder directs the deposits into the sub-accounts that comprise Separate Account C and bear the investment risk that the sub-accounts may not meet their stated investment objectives. The sub-accounts invest in the following underlying fund portfolios: Cash Management, High Yield, Growth & Income, Discovery, International, Select Growth, Government, Investment Grade, Value, and Target Maturity 2015. In 2011, Blue Chip merged into Growth and Income Fund. Significant Accounting Practices (a) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (b) Subsequent Events Subsequent events after the balance sheet date through the date that the financial statements were available for issuance, April 26, 2012, have been evaluated in the preparation of the financial statements. (c) Investments Shares of the Funds held by Separate Account C are valued at net asset value per share of such Funds, which value its investment securities at fair value on a daily basis. All distributions received from the Funds are reinvested to purchase additional shares of the Funds at net asset value.Investment transactions are accounted for on a trade date basis and average cost is the basis followed in determining the cost of investments sold for financial statement purposes. (d) Investment Income Investment income consists of dividends declared by the Funds and is recognized on the ex-dividend date. (e) Federal Income Taxes Separate Account C is not taxed separately because its operations are part of the total operations of FIL, which is taxed as a life insurance company under the Internal Revenue Code. Separate Account C will not be taxed as a regulated investment company under SubchapterM of the Code. Under 6 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 existing Federal income tax law, no taxes are payable on the investment income or on the capital gains of Separate Account C. (f) Reclassifications Certain prior period numbers were reclassified to conform to the current year presentation. Investments Investments consist of the following at December31, 2011: Shares Net asset value Market value Cost First Investors Life Series Fund: Cash Management $ $ $ High Yield Growth and Income Discovery International Select Growth Government Investment Grade Value Target Maturity 2015 The cost of purchases and proceeds from sale of investments for the year ended December31, 2011 were as follows: Purchases Sales Cash Management $ High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2015 7 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 Separate Account C utilizes various methods to measure the fair value of its financial instruments on a recurring basis. Generally accepted accounting principles establish a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are described below: Level1 – unadjusted quoted prices in active markets for identical assets or liabilities that Separate Account C has the ability to access. Level2 – observable inputs other than quoted prices included in Level1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level3 – unobservable inputs for the asset and liability, to the extent relevant inputs are not available, representing Separate Account C’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The summary of inputs used to value Separate Account C investments as of December31, 2011 is as follows: Total Level 1 Quoted prices Level 2 Other significant observable inputs Level 3 Significant unobservable inputs Cash Management $ High Yield Growth and Income Discovery International Select Growth Government Investment Grade Value Target Maturity 2015 $ $ There were no transfers between Level1 and Level2 during the year ended December31, 2011. 8 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 Changes in Units The changes in units outstanding for the years ended December31, 2011 and 2010 were as follows: Units Issued Units redeemed Net increase (decrease) Units issued Units redeemed Net increase (decrease) Cash Management High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2015 Mortality and Expense Risks and Deductions In consideration for its assumption of the mortality and expense risks connected with the Variable Annuity Contracts, FIL deducts an amount equal on an annual basis to 1.00% of the daily net asset value of Separate Account C. This deduction is assessed through a reduction of unit values. An additional administrative charge of $7.50 may be deducted annually by FIL from the Accumulated Value of Deferred Annuity Contracts, which have an Accumulated Value of less than $1,500 due to partial surrenders and would be assessed through a redemption of units. There was no deduction under this provision during 2011. An annual contract maintenance charge of $35 is deducted from the accumulated value of the contract on the last business day of the contract year or on the date of surrender of the contract, if earlier and is assessed through the redemption of units. Effective June1, 2010 the Variable Annuity Contracts are sold without an initial sales charge, but at the time of a full or partial surrender of the Contract, they may be subject to a contingent deferred sales charge (CDSC) of 0% to 8% of the value of the Accumulation Units surrendered. 9 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 Financial Highlights Table Net assets Investment Income Ratio1 Expense Ratio2 Total Return3, 4 Units Units value (000s) Cash Management: December 31: 1.00% -1.00% 1.00% -1.00% 0.19% 1.00% -0.83% 2.06% 1.00% 1.01% 3.92% 1.00% 3.59% High Yield: December 31: 6.68% 1.00% 4.61% 7.66% 1.00% 12.58% 9.91% 1.00% 33.81% 8.89% 1.00% -26.60% 7.91% 1.00% 0.05% Growth and Income: December 31: 1.64% 1.00% 1.35% 1.11% 1.00% 15.03% 2.00% 1.00% 26.77% 1.53% 1.00% -35.86% 0.52% 1.00% 0.97% Discovery: December 31: 0.50% 1.00% 1.23% 0.87% 1.00% 25.31% 1.30% 1.00% 29.46% 0.45% 1.00% -33.91% 0.18% 1.00% 5.56% Blue Chip: December 31: 1.58% 1.00% 0.43% 1.67% 1.00% 9.12% 2.29% 1.00% 20.40% 1.60% 1.00% -32.76% 1.12% 1.00% 3.17% International: December 31: 2.14% 1.00% -0.36% 0.00% 1.00% 12.32% 4.69% 1.00% 22.01% 0.21% 1.00% -42.47% 3.14% 1.00% 19.79% 10 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 Net assets Units Units value (000s) Investment Income Ratio1 Expense Ratio2 Total Return3, 4 Select Growth: December 31: 0.12% 1.00% 4.21% 0.18% 1.00% 19.90% 0.00% 1.00% 8.81% 0.16% 1.00% -42.05% $10.016 0.75% 1.00% 10.31% Government: December 31: 3.41% 1.00% 4.36% 3.89% 1.00% 3.78% 4.15% 1.00% 3.24% 4.31% 1.00% 5.86% 5.12% 1.00% 5.49% Investment Grade: December 31: 4.49% 1.00% 5.17% 4.81% 1.00% 8.17% 6.12% 1.00% 19.74% 5.70% 1.00% -12.48% 5.47% 1.00% 4.47% Value: December 31: 2.09% 1.00% 0.52% 2.17% 1.00% 13.19% 3.26% 1.00% 19.83% 2.07% 1.00% -30.11% 1.60% 1.00% -1.65% Target Maturity 2015: December 31: 3.95% 1.00% 6.07% 3.88% 1.00% 7.50% 4.09% 1.00% -3.19% 3.78% 1.00% 13.42% 3.87% 1.00% 8.61% 11 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C Notes to Financial Statements December31, 2011 1 These amounts represent the dividends, excluding distributions of capital gains, received by the sub-account from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as mortality and expense charges, that are assessed against contract owner accounts either through reductions in unit values or redemption of units. The recognition of investment income by the sub-account is affected by the timing of the declaration of dividends by the underlying fund in which the sub-account invests. 2 These amounts represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges, for the periods indicated. These ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through redemption of units and expenses of the underlying fund have been excluded. 3 These amounts represent the total return for the periods indicated, including changes in value of the underlying fund, and expenses assessed through the reduction of unit values. These ratios do not include any expenses assessed through the redemption of units. 4 Blue Chip merged into Growth and Income Fund on December9, 2011. Total return represents period January1, 2011 to December9, 2011. 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors First Investors Life Insurance Company New York, New York We have audited the accompanying statement of assets and liabilities of each of the individual sub-accounts disclosed in Note 1 which comprise First Investors Life Variable Annuity Fund C (a separate account of First Investors Life Insurance Company, registered as a unit investment trust under the Investment Company Act of 1940) (“Separate Account C”), as of December 31, 2010, and the related statements of operations for the year then ended and of changes in net assets for the years ended December 31, 2010 and 2009 for each of the individual sub-accounts which comprise Separate Account C.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of Separate Account C’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Separate Account C’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned at December 31, 2010 by correspondence with Separate Account C’s custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the individual sub-accounts which comprise Separate Account C as of December 31, 2010, and the results of their operations for the year then ended for each of the individual sub-accounts and the changes in their net assets for the years ended December 31, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 9, 2011 FIRST INVESTORS LIFE VARIABLE ANNUITY FUNDD Financial Statements December31, 2011 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors of First Investors Life Insurance Company and Contract Owners of First Investors Life Variable Annuity Fund D: We have audited the accompanying statement of assets and liabilities of each of the individual sub-accounts disclosed in note1 which comprise First Investors Life Variable Annuity Fund D (Separate AccountD), as of December31, 2011, and the related statement of operations, statements of changes in net assets and the financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the transfer agent of the mutual funds.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the individual sub-accounts which comprise Separate Account D as of December31, 2011, the results of its operations, changes in its net assets and financial highlights for the year then ended, in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP New York, New York April 26, 2012 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D Statement of Assets and Liabilities December 31, 2011 Cash Management High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity Assets: Investments at net asset value (note 3): First Investors Life Series Fund $ 3,376,670 $ 12,114,968 $ 43,392,276 $ 15,495,176 $ — $ 12,717,290 $ 2,742,452 $ 8,552,751 $ 15,275,720 $ 17,871,405 $ Liabilities: Payable to First Investors: Life Insurance Company 3,985 13,982 50,989 18,426 — 15,071 3,153 9,945 17,589 20,831 21,210 Net assets 3,372,685 12,100,986 43,341,287 15,476,750 — 12,702,219 2,739,299 8,542,806 15,258,131 17,850,574 Net assets represented by Contracts in accumulation period $ 3,372,685 $ 12,100,986 $ 43,341,287 $ 15,476,750 $ — $ 12,702,219 $ 2,739,299 $ 8,542,806 $ 15,258,131 $ 17,850,574 $ See accompanying notes to financial statements. 2 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D Statement of Operations Year ended December 31, 2011 Cash Management High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity Investment income: Income: Dividends $ — $ 886,534 $ 570,821 $ 88,692 $ 228,171 $ 305,051 $ 3,991 $ 306,769 $ 745,442 $ 401,329 $ 747,589 Expenses: Mortality and expense risks (note 5) 40,326 171,329 465,374 239,224 195,286 194,383 37,500 121,188 214,368 265,025 266,887 Administrative charges (note 5) 2,076 6,008 21,074 10,369 8,861 8,182 1,700 4,613 8,069 10,765 9,123 Total expenses 42,402 177,337 486,448 249,593 204,147 202,565 39,200 125,801 222,437 275,790 276,010 Net investment income (loss) (42,402) 709,197 84,373 (160,901) 24,024 102,486 (35,209) 180,968 523,005 125,539 471,579 Realized gain on investments: Realized gain distributions — 263,897 Realized gain (loss) on investments — (166,571) (256,604) 690,900 1,743,180 (188,485) 18,560 31,880 (4,522) 275,630 287,784 Realized gains (losses) — (166,571) (256,604) 690,900 1,743,180 (188,485) 18,560 31,880 (4,522) 275,630 551,681 Change in unrealized appreciation (depreciation) on investments — (49,790) 489,833 (411,604) (1,758,250) (30,197) 94,765 116,984 202,981 13,108 Net increase (decrease) in net assets resulting from operations $ (42,402) $ 492,836 $ 317,602 $ 118,395 $ 8,954 $ (116,196) $ 78,116 $ 329,832 $ 721,464 $ 1,030 $ See accompanying notes to financial statements. 3 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D Statements of Changes in Net Assets Years ended December 31, 2011 and 2010 Cash Management High Yield Growth and Income Discovery Blue Chip International Increase (decrease) in net assets: From operations: Net investment income (loss) $ (42,402) $ (42,989) $ 709,197 $ 698,428 $ 84,373 $ (112,577) $ (160,901) $ (94,257) $ 24,024 $ 31,455 $ 102,486 $ (201,970) Realized gain distributions — Realized gain (loss) on investments — — (166,571) (232,159) (256,604) (1,006,086) 690,900 257,104 1,743,180 78,913 (188,485) (420,780) Change in unrealized appreciation (depreciation) on investments — — (49,790) 818,469 489,833 5,336,184 (411,604) 3,317,586 (1,758,250) 1,152,190 (30,197) 2,147,701 Net increase in net assets resulting from operations (42,402) (42,989) 492,836 1,284,738 317,602 4,217,521 118,395 3,480,433 8,954 1,262,558 (116,196) 1,524,951 From contract transactions: Net insurance premiums from contract owners (3,150) 70,711 131,780 555,144 350,415 929,403 273,518 514,244 109,064 365,832 157,470 576,678 Transfers between sub-accounts 1,384,988 1,243,997 761,023 681,349 13,091,381 58,039 (244,790) 117,532 (14,292,601) (197,919) (157,005) 16,918 Transfers for contract benefits and terminations (1,753,906) (1,070,340) (1,189,836) (1,347,629) (3,674,884) (4,272,839) (1,942,186) (2,080,320) (1,966,167) (2,348,471) Increase (decrease) in net assets derived from contract transactions (372,068) 244,368 (297,033) (111,136) 9,766,912 (3,285,397) (1,913,458) (1,448,544) (16,149,704) (2,180,558) Net increase (decrease) in net assets (414,470) 201,379 195,803 1,173,602 10,084,514 932,124 (1,795,063) 2,031,889 (16,140,750) (918,000) 251,267 Net assets: Beginning of year 3,787,155 3,585,776 11,905,183 10,731,581 33,256,773 32,324,649 17,271,813 15,239,924 16,140,750 17,058,750 End of year $ 3,372,685 $ 3,787,155 $ 12,100,986 $ 11,905,183 $ 43,341,287 $ 33,256,773 $ 15,476,750 $ 17,271,813 $ — $ 16,140,750 $ $ 4 FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D Statements of Changes in Net Assets Years ended December 31, 2011 and 2010 Select Growth Government Investment Grade Value Target Maturity 2015 Increase (decrease) in net assets: From operations: Net investment income (loss) $ (35,209) $ (27,547) $ 180,968 $ 246,758 $ 523,005 $ 533,765 $ 125,539 $ 125,353 $ 471,579 $ 526,455 Realized gain distributions — 263,897 97,257 Realized loss on investments 18,560 (40,456) 31,880 30,255 (4,522) (37,022) 275,630 60,453 287,784 340,532 Change in unrealized appreciation (depreciation) on investments 94,765 461,388 116,984 26,111 202,981 627,691 (400,139) 2,044,953 13,108 421,164 Net increase in net assets resulting from operations 78,116 393,385 329,832 303,124 721,464 1,124,434 1,030 2,230,759 1,036,368 1,385,408 From contract transactions: Net insurance premiums from contract owners 24,514 275,546 122,389 329,163 109,600 509,359 212,088 791,448 187,142 399,258 Transfers between sub-accounts 367,497 104,856 (486,038) 927,832 645,715 1,311,032 (80,294) 24,097 (989,876) (12,192) Transfers for contract benefits and terminations (245,010) (232,814) (920,888) (1,488,007) (1,663,716) (2,362,768) (2,061,858) (2,348,318) (1,902,322) (2,540,731) Increase (decrease) in net assets derived from contract transactions 147,001 147,588 (1,284,537) (231,012) (908,401) (542,377) (1,930,064) (1,532,773) (2,705,056) (2,153,665) Net increase (decrease) in net assets 225,117 540,973 (954,705) 72,112 (186,937) 582,057 (1,929,034) 697,986 (1,668,688) (768,257) Net assets: Beginning of year 2,514,182 1,973,209 9,497,511 9,425,399 15,445,068 14,863,011 19,779,608 19,081,622 19,854,859 20,623,116 End of year $ 2,739,299 $ 2,514,182 $ 8,542,806 $ 9,497,511 $ 15,258,131 $ 15,445,068 $ 17,850,574 $ 19,779,608 $ 18,186,171 $ 19,854,859 See accompanying notes to financial statements. 5 FIRST INVESTORS LIFE VARIABLE ANNUITY FUNDD Notes to Financial Statements December31, 2011 Organization First Investors Life Variable Annuity FundD (Separate AccountD), a unit investment trust registered under the Investment Company Act of 1940 (the1940 Act), is a segregated investment account established by First Investors Life Insurance Company (FIL) and exists in accordance with the regulations of the New York State Insurance Department. Assets of Separate AccountD have been used to purchase shares of First Investors Life Series Fund (theFund), an open-end diversified management investment company registered under the 1940 Act. The contract holder directs the deposits into the sub-accounts that comprise Separate AccountD and bear the investment risk that the sub-accounts may not meet their stated investment objectives. The sub-accounts invest in the following underlying mutual fund portfolios: Cash Management, High Yield, Growth & Income, Discovery, International, Select Growth, Government, Investment Grade, Value, and Target Maturity 2015. In 2011, Blue Chip merged into Growth and Income Fund. Significant Accounting Practices (a) Use Of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (b) Subsequent Events Subsequent events after the balance sheet date through the date that the financial statements were available for issuance, April 26, 2012, have been evaluated in the preparation of the financial statements. (c) Investments Shares of the Funds held by Separate AccountD are valued at net asset value per share of such Funds, which value its investment securities at fair value on a daily basis. All distributions received from the Funds are reinvested to purchase additional shares of the Funds at net asset value.Investment transactions are accounted for on a trade date basis and average cost is the basis followed in determining the cost of investments sold for financial statement purposes. (d) Investment Income Investment income consists of dividends declared by the Funds and is recognized on the ex-dividend date. (e) Federal Income Taxes Separate AccountD is not taxed separately because its operations are part of the total operations of FIL, which is taxed as a life insurance company under the Internal Revenue Code. Separate AccountD will not be taxed as a regulated investment company under SubchapterM of the Code. 6 (Continued) FIRST INVESTORS LIFE VARIABLE ANNUITY FUNDD Notes to Financial Statements December31, 2011 Under existing Federal income tax law, no taxes are payable on the investment income or on the capital gains of Separate AccountD. (f) Reclassifications Certain prior period numbers were reclassified to conform to the current year presentation. Investments Investments consist of the following at December31, 2011: Shares Net asset value Market value Cost First Investors Life Series Fund: Cash Management $ $ $ High Yield Growth and Income Discovery International Select Growth Government Investment Grade Value Target Maturity 2015 The cost of purchases and proceeds from sale of investments for the year ended December31, 2011 were as follows: Purchases Sales Cash Management $ High Yield Growth and Income Discovery Blue Chip International Select Growth Government Investment Grade Value Target Maturity 2015 Separate AccountD utilizes various methods to measure the fair value of its financial instruments on a recurring basis. Generally accepted accounting principles establish a hierarchy that prioritizes inputs to valuation methods. The threelevels of inputs are described below: 7
